Exhibit 10.2

Execution Version
EMPLOYEE MATTERS AGREEMENT
by and between
THE E.W. SCRIPPS COMPANY
and
SCRIPPS NETWORKS INTERACTIVE, INC.
Dated as of July 1, 2008

 



--------------------------------------------------------------------------------



 



         
ARTICLE I DEFINITIONS
    1  
 
   
SECTION 1.01. Definitions
    1  
 
   
SECTION 1.02. General Interpretive Principles
    9  
 
       
ARTICLE II GENERAL PRINCIPLES
    9  
 
   
SECTION 2.01. Assumption And Retention Of Liabilities; Related Assets
    9  
 
   
SECTION 2.02. SNI Participation In EWS Benefit Plans
    10  
 
   
SECTION 2.03. Comparable Compensation And Benefits
    11  
 
   
SECTION 2.04. Service Recognition
    11  
 
       
ARTICLE III U.S. QUALIFIED DEFINED BENEFIT PLAN
    12  
 
   
SECTION 3.01. Establishment of SNI Retirement Plan
    12  
 
   
SECTION 3.02. SNI Participants
    12  
 
       
ARTICLE IV U.S. QUALIFIED DEFINED CONTRIBUTION PLANS
    15  
 
   
SECTION 4.01. The SNI 401(k) Plan
    15  
 
   
SECTION 4.02. Contributions as of the Distribution Date
    16  
 
   
SECTION 4.03. Defined Contribution Plan Maintained by the SNI Group Prior to the
Distribution Date
    16  
 
       
ARTICLE V U.S. HEALTH AND WELFARE PLANS
    16  
 
   
SECTION 5.01. Health And Welfare Plans Maintained by the SNI Group Prior to the
Distribution Date
    16  
 
   
SECTION 5.02. Health and Welfare Plans Maintained by EWS Prior to the
Distribution Date
    16  
 
   
SECTION 5.03. Reimbursement Account Plans
    18  
 
   
SECTION 5.04. COBRA and HIPAA
    18  
 
   
SECTION 5.05. Liabilities
    18  
 
   
SECTION 5.06. Disposition of VEBA Assets
    20  
 
   
SECTION 5.07. Time-Off Benefits
    20  
 
   
SECTION 5.08. Disposition of Disability Plan Trust Assets
    20  
 
   
SECTION 5.09. Health Savings Accounts
    20  
 
   
SECTION 5.10. Severance Pay Plans
    20  
 
       
ARTICLE VI NONQUALIFIED RETIREMENT PLANS
    20  
 
   
SECTION 6.01. Deferred Compensation Plans
    20  
 
   
SECTION 6.02. Supplemental Executive Retirement Plan
    21  
 
   
SECTION 6.03. Selected Officers Retirement Program
    21  
 
       
ARTICLE VII LONG-TERM INCENTIVE AWARDS
    22  
 
   
SECTION 7.01. Long-Term Incentive Awards
    22  
 
   
SECTION 7.02. Treatment of Outstanding EWS Options
    22  

i



--------------------------------------------------------------------------------



 



         
SECTION 7.03. Treatment of Outstanding EWS Restricted Shares
    23  
 
   
SECTION 7.04. Treatment of Outstanding EWS Restricted Share Units
    24  
 
   
SECTION 7.05. Treatment of EWS Phantom Stock Units
    25  
 
   
SECTION 7.06. Cooperation
    25  
 
   
SECTION 7.07. SEC Registration
    25  
 
   
SECTION 7.08. Savings Clause
    26  
 
       
ARTICLE VIII ADDITIONAL COMPENSATION MATTERS
    26  
 
   
SECTION 8.01. Incentive Awards
    26  
 
   
SECTION 8.02. Change in Control Plan
    26  
 
   
SECTION 8.03. Individual Arrangements
    27  
 
   
SECTION 8.04. Employee Stock Purchase Plan
    27  
 
   
SECTION 8.05. Director Programs
    27  
 
   
SECTION 8.06. Sections 162(m)/409A
    27  
 
       
ARTICLE IX WORKERS’ COMPENSATION LIABILITIES
    28  
 
   
SECTION 9.01. Pre-Distribution Date Claims
    28  
 
   
SECTION 9.02. Post-Distribution Date Claims
    28  
 
   
SECTION 9.03. General
    28  
 
       
ARTICLE X INDEMNIFICATION
    28  
 
   
SECTION 10.01. Indemnification by SNI
    28  
 
   
SECTION 10.02. Indemnification by EWS
    28  
 
   
SECTION 10.03. Procedures for Indemnification of Third-Party Claims
    29  
 
   
SECTION 10.04. Additional Matters
    30  
 
   
SECTION 10.05. Contribution
    30  
 
   
SECTION 10.06. Survival of Indemnities
    30  
 
   
SECTION 10.07. Remedies Cumulative
    30  
 
       
ARTICLE XI GENERAL AND ADMINISTRATIVE
    31  
 
   
SECTION 11.01. Sharing Of Information
    31  
 
   
SECTION 11.02. Reasonable Efforts/Cooperation
    31  
 
   
SECTION 11.03. Employer Rights
    31  
 
   
SECTION 11.04. Non-Termination of Employment; No Third-Party Beneficiaries
    31  
 
   
SECTION 11.05. Consent of Third Parties
    32  
 
   
SECTION 11.06. Access to Employees
    32  
 
   
SECTION 11.07. Beneficiary Designation/Release of Information/Right to
Reimbursement
    32  
 
   
SECTION 11.08. Not a Change in Control
    32  

ii



--------------------------------------------------------------------------------



 



         
ARTICLE XII MISCELLANEOUS
    32  
 
   
SECTION 12.01. Effect if Distribution Does Not Occur
    32  
 
   
SECTION 12.02. Relationship of Parties
    33  
 
   
SECTION 12.03. Affiliates
    33  
 
   
SECTION 12.04. Notices
    33  
 
   
SECTION 12.05. Entire Agreement
    34  
 
   
SECTION 12.06. Waiver
    34  
 
   
SECTION 12.07. Amendment
    34  
 
   
SECTION 12.08. Governing Law
    34  
 
   
SECTION 12.09. Submission to Jurisdiction; Waivers
    34  
 
   
SECTION 12.10. Headings
    34  
 
   
SECTION 12.11. Counterparts
    34  
 
   
SECTION 12.12. No Assignment; Binding Effect
    34  
 
   
SECTION 12.13. Severability
    35  
 
       
ARTICLE XIII DISPUTE RESOLUTION
    35  
 
   
SECTION 13.01. General
    35  
 
   
SECTION 13.02. Initiation
    35  
 
   
SECTION 13.03. Arbitration Request
    35  
 
   
SECTION 13.04. Injunctive Relief
    36  

iii



--------------------------------------------------------------------------------



 



Exhibits

     
Valuation Methodologies
  Exhibit A
Form of Other Enrolled Actuary Agreement
  Exhibit A-1
SNI Retained Welfare Plans
  Exhibit B
EWS Welfare Plans
  Exhibit C
EWS Retiree Medical Program
  Exhibit D

Schedules

     
EWS Subsidiaries
  Schedule 1.01(a)
SNI Subsidiaries
  Schedule 1.01(b)

 iv

 



--------------------------------------------------------------------------------



 



EMPLOYEE MATTERS AGREEMENT
     THIS EMPLOYEE MATTERS AGREEMENT (the “Agreement”), dated as of July 1,
2008, by and between The E.W. Scripps Company, an Ohio corporation (“EWS”), and
Scripps Networks Interactive, Inc., an Ohio corporation and an indirect
subsidiary of EWS (“SNI”, and, together with EWS, each, a “Party” and
collectively, the “Parties”). Capitalized terms used in this Agreement (other
than the formal names of the EWS Benefit Plans (as defined below), the SNI
Benefit Plans (as defined below) and other agreements) and not otherwise
defined, are defined as set forth in Section 1.01.
RECITALS
     WHEREAS, the Board of Directors of EWS has determined that it is in the
best interests of EWS to separate the SNI Business and the EWS Business into two
independent public companies, on the terms and subject to the conditions set
forth in the Separation Agreement (as defined below), in order to separate
businesses with differing strategic directions, eliminate existing constraints
regarding capital allocation, concentrate management focus, allow more tailored
management incentives, and accommodate differing shareholder bases;
     WHEREAS, in order to effectuate the foregoing, EWS and SNI have entered
into a Separation and Distribution Agreement, dated as of June 12, 2008, as
amended (the “Separation Agreement”), pursuant to which and subject to the terms
and conditions set forth therein, the SNI Business shall be separated from the
EWS Business, and all of the issued and outstanding Class A Common Shares, par
value $0.01 per share, of SNI and Common Voting Shares, par value $0.01 per
share, of SNI (collectively, the “SNI Common Shares”) beneficially owned by EWS
shall be distributed (the “Distribution”) on a pro rata basis to the holders of
the issued and outstanding Class A Common Shares, par value $0.01 per share, of
EWS and Common Voting Shares, par value $0.01 per share, of EWS (collectively,
the “EWS Common Shares”); and
     WHEREAS, pursuant to the Separation Agreement, EWS and SNI have agreed to
enter into this Agreement for the purpose of allocating Assets, Liabilities and
responsibilities with respect to certain employee compensation and benefit
plans, programs and arrangements, and certain employment matters between and
among them.
     NOW, THEREFORE, in consideration of the premises and of the respective
agreements and covenants contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, intending to be legally bound, agree as
follows:
ARTICLE I
DEFINITIONS
     SECTION 1.01. Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below:
     “Action” means any claim, demand, complaint, charge, action, cause of
action, suit, countersuit, arbitration, litigation, inquiry, proceeding or
investigation.
     “Affiliate” means, with respect to any specified Person, any other Person
that directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with, such specified Person; provided,
however, that for purposes of this Agreement, no member of either Group shall be
deemed to be an Affiliate of any member of the other Group.

 



--------------------------------------------------------------------------------



 



     “Agreement” shall have the meaning ascribed thereto in the preamble to this
Agreement, including all the exhibits and schedules hereto, and all amendments
made hereto from time to time.
     “Ancillary Agreements” has the same meaning as provided in the Separation
Agreement.
     “Asset” means any right, property or asset, whether real, personal or
mixed, tangible or intangible, of any kind, nature and description, whether
accrued, contingent or otherwise, and wheresoever situated and whether or not
carried or reflected, or required to be carried or reflected, on the books of
any Person.
     “Benefit Plan” means, with respect to an entity, each plan, program,
arrangement, agreement or commitment that is an employment, consulting,
non-competition or deferred compensation agreement, or an executive
compensation, incentive bonus or other bonus, employee pension, profit-sharing,
savings, retirement, supplemental retirement, stock option, stock purchase,
stock appreciation rights, restricted stock, other equity-based compensation,
severance pay, salary continuation, life, health, hospitalization, sick leave,
vacation pay, disability or accident insurance plan, corporate-owned or key-man
life insurance or other employee benefit plan, program, arrangement, agreement
or commitment, including any “employee benefit plan” (as defined in Section 3(3)
of ERISA), sponsored or maintained by such entity (or to which such entity
contributes or is required to contribute).
     “COBRA” means the continuation coverage requirements for “group health
plans” under Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, and as codified in Code Section 4980B and Sections 601 through
608 of ERISA, and any similar state group health plan continuation Law, together
with all regulations and proposed regulations promulgated thereunder.
     “Code” means the United States Internal Revenue Code of 1986, as amended.
     “Combined Company Share Value” means the average of the volume weighted
average of the trading price per share of EWS Common Shares trading on a
“regular way” basis as reported on the NYSE for the ten full NYSE trading days
immediately preceding the Distribution Date.
     “Control” means, as to any Person, the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities or other
interests, by contract or otherwise. The term “Controlled” shall have a
correlative meaning.
     “Distribution” shall have the meaning ascribed thereto in the recitals to
this Agreement, as the same is further described in the Separation Agreement.
     “Distribution Date” means the date on which the Distribution shall be
effected, such date to be determined by, or under the authority of, the Board of
Directors of EWS in its sole and absolute discretion.
     “DOL” means the United States Department of Labor.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “ERISA Affiliate” means with respect to any Person, each business or entity
that is a member of a “controlled group of corporations,” under “common control”
or a member of an “affiliated service group” with such Person within the meaning
of Sections 414(b), (c) or (m) of the Code, or required to be aggregated with
such Person under Section 414(o) of the Code, or under “common control” with
such Person within the meaning of Section 4001(a)(14) of ERISA.

2



--------------------------------------------------------------------------------



 



     “Estimated Retirement Plan Transfer Amount” shall have the meaning ascribed
thereto in Section 3.02(b)(ii) of this Agreement.
     “EWS” shall have the meaning ascribed thereto in the preamble to this
Agreement.
     “EWS Actuary” means Towers, Perrin, Forster & Crosby, Inc. (New York), or
any other independent actuary appointed by EWS.
     “EWS Benefit Plan” means any Benefit Plan sponsored, maintained or
contributed to by EWS or any of its Subsidiaries or Affiliates including the EWS
Retirement Plan, the EWS RIP, the EWS Reimbursement Account Plan, the EWS
Deferred Compensation Plans, the EWS Retiree Medical Program and the EWS Welfare
Plans.
     “EWS Business” means all businesses and operations conducted by the EWS
Group from time to time, whether prior to, at or after the Distribution Date,
other than the SNI Business.
     “EWS Committee” means the Compensation Committee of the Board of Directors
of EWS, or sub-committee thereof.
     “EWS Common Shares” shall have the meaning ascribed thereto in the recitals
to this Agreement.
     “EWS Deferred Compensation Plans” means, collectively, the Scripps
Executive Deferred Compensation Plan and The E. W. Scripps Company 1997 Deferred
Compensation and Stock Plan for Directors.
     “EWS Director” means any individual who is a current or former director of
EWS as of the Distribution Date and who is not a Joint EWS/SNI Director or a SNI
Director.
     “EWS Employee” means any individual who, beginning on the Distribution
Date, will be employed by EWS or any member of the EWS Group in a capacity
considered by EWS to be common law employment, including active employees and
employees on vacation and approved leave of absence (including maternity,
paternity, family, sick, short-term or long-term disability leave, qualified
military service under the Uniformed Services Employment and Reemployment Rights
Act of 1994, and leave under the Family Medical Leave Act and other approved
leaves).
     “EWS Group” means, as of the Distribution Date, EWS and each of its
Subsidiaries (or any predecessor organization thereof), including those
Subsidiaries set forth on Schedule 1.01(a), and any corporation or entity that
may become part of such Group from time to time thereafter. The EWS Group shall
not include any member of the SNI Group.
     “EWS Indemnified Parties” shall have the meaning ascribed thereto in
Section 10.1 of this Agreement.
     “EWS Liabilities” means all Liabilities assumed or retained by any member
of the EWS Group pursuant to this Agreement.
     “EWS Participant” means any individual who, beginning on the Distribution
Date, is an EWS Employee, a Former EWS Employee or a beneficiary, dependent or
alternate payee of any of the foregoing.
     “EWS Phantom Stock Unit” shall mean a unit credited under The E. W. Scripps
Company 1997 Deferred Compensation and Stock Plan for Directors representing a
general unsecured promise by EWS or one of its Subsidiaries or Affiliates to
deliver EWS Common Shares or dividend equivalents, if

3



--------------------------------------------------------------------------------



 



applicable (or the cash equivalent of either), at the time set forth in The E.
W. Scripps Company 1997 Deferred Compensation and Stock Plan for Directors.
     “EWS Post-Distribution Share Value” means the average of the volume
weighted average of the trading price per share of EWS Common Shares trading on
a “regular way” basis as reported on the NYSE for the ten full NYSE trading days
beginning on the Distribution Date.
     “EWS Ratio” means the quotient obtained by dividing (i) the EWS
Post-Distribution Share Value, by (ii) the Combined Company Share Value.
     “EWS Reimbursement Account Plan” shall have the meaning ascribed thereto in
Section 5.03 of this Agreement.
     “EWS Retained Claim” shall have the meaning ascribed thereto in
Section 9.01 of this Agreement.
     “EWS Retiree Medical Program” shall have the meaning ascribed thereto in
Section 5.02(c)(i) of this Agreement.
     “EWS Retirement Plan” means the Scripps Pension Plan (including the Scripps
Group Pension Plan).
     “EWS RIP” means the Scripps Retirement and Investment Plan, (including the
Scripps Group Retirement and Investment Plan With Match, and the Scripps Group
Retirement and Investment Plan Without Match).
     “EWS Service Plans” means, collectively, the EWS Retirement Plan, and the
EWS RIP.
     “EWS Share Plans” means, collectively, The E. W. Scripps Company Amended
and Restated 1997 Long-Term Incentive Plan, the 1994 Non-Employee Directors’
Stock Option Plan, The E. W. Scripps 1997 Deferred Compensation and Stock Plan
for Directors, and any other stock option or stock incentive compensation plan
or arrangement maintained before the Distribution Date for employees, officers,
non-employee directors or other independent contractors of EWS or its
Subsidiaries or Affiliates, as amended (exclusive of the SNI Share Plan, The E.
W. Scripps Company Employee Stock Purchase Plan, and the Scripps Networks
Interactive, Inc. Employee Stock Purchase Plan).
     “EWS Supplemental Executive Retirement Plan” means the Scripps Supplemental
Executive Retirement Plan.
     “EWS Welfare Plans” shall have the meaning ascribed thereto in
Section 5.02(a) of this Agreement.
     “Final Retirement Plan Transfer Amount” shall have the meaning ascribed
thereto in Section 3.02(b)(iv) of this Agreement.
     “Final Transfer Date” shall have the meaning ascribed thereto in
Section 3.02(b)(v) of this Agreement.
     “Former EWS Employee” means, (i) as of the Distribution Date, any former
employee of EWS, SNI or a Subsidiary or Affiliate of EWS or SNI, including
retired, deferred vested, non-vested and other inactive terminated individuals,
now, or in the future, whose most recent active employment with EWS or a
Subsidiary or Affiliate was with a member of the EWS Group and (ii) after the
Distribution Date, any employee of a member of the EWS Group, whose employment
with a member of the EWS Group

4



--------------------------------------------------------------------------------



 



terminates after the Distribution Date for any reason. Any individual who is an
employee of any member of the SNI Group on the Distribution Date shall not be a
“Former EWS Employee.”
     “Former SNI Employee” means, (i) as of the Distribution Date, any former
employee of any member of the SNI Group, including retired, deferred vested,
non-vested and other inactive terminated individuals, whose most recent active
employment with EWS or a Subsidiary or Affiliate was with a member of the SNI
Group and such active employment has ended on or before the Distribution Date
and (ii) after the Distribution Date, any employee of a member of the SNI Group,
including retired, deferred vested, non-vested and other inactive terminated
individuals, whose employment with a member of the SNI Group terminates after
the Distribution Date for any reason.
     “Governmental Authority” means any federal, state, local, foreign or
international court, government, department, commission, board, bureau, agency
or official, or any other regulatory, self-regulatory, administrative or
governmental organization or authority, including the NYSE.
     “Group” means the EWS Group and/or the SNI Group, as the context requires.
     “HIPAA” means the Health Insurance Portability and Accountability Act of
1996, as amended.
     “HSA” shall have the meaning ascribed thereto in Section 5.09 of this
Agreement.
     “Indemnified Parties” shall have the meaning ascribed thereto in
Section 4.03 of this Agreement.
     “Information” shall mean all information, whether in written, oral,
electronic or other tangible or intangible forms, stored in any medium,
including non-public financial information, studies, reports, records, books,
accountants’ work papers, contracts, instruments, flow charts, data,
communications by or to attorneys, memos and other materials prepared by
attorneys and accountants or under their direction (including attorney work
product) and other financial, legal, employee or business information or data.
     “Initial Asset Transfer” shall have the meaning ascribed thereto in
Section 3.02(b)(iii) of this Agreement.
     “Initial Transfer Amount” shall have the meaning ascribed thereto in
Section 3.02(b)(iii) of this Agreement.
     “Initial Transfer Date” shall have the meaning ascribed thereto in
Section 3.02(b)(iii) of this Agreement.
     “IRS” means the United States Internal Revenue Service.
     “Joint EWS/SNI Director” means any individual who is a director of both EWS
and SNI as of the Distribution Date.
     “Law” means any applicable foreign, federal, national, state, provincial or
local law (including common law), statute, ordinance, rule, regulation, code or
other requirement enacted, promulgated, issued or entered into, or act taken, by
a Governmental Authority.
     “Liabilities” means all debts, liabilities, obligations, responsibilities,
response actions, Losses, damages (whether compensatory, punitive,
consequential, treble or other), fines, penalties and sanctions, absolute or
contingent, matured or unmatured, liquidated or unliquidated, foreseen or
unforeseen, on-or off-balance sheet, joint, several or individual, asserted or
unasserted, accrued or unaccrued, known or unknown, whenever arising, including
those arising under or in connection with any Law, or other pronouncements of
Governmental Authorities constituting an Action, order or consent decree of any

5



--------------------------------------------------------------------------------



 



Governmental Authority or any award of any arbitration tribunal, and those
arising under any contract, guarantee, commitment or undertaking, whether sought
to be imposed by a Governmental Authority, private party, or a Party, whether
based in contract, tort, implied or express warranty, strict liability, criminal
or civil statute, or otherwise, and including any costs, expenses, interest,
attorneys’ fees, disbursements and expense of counsel, expert and consulting
fees, fees of third party administrators and costs related thereto or to the
investigation or defense thereof.
     “Loss” means any claim, demand, complaint, damages (whether compensatory,
punitive, consequential, treble or other), fines, penalties, loss, liability,
payment, cost or expense arising out of, relating to or in connection with any
Action.
     “Lost Participant” or “Lost Participants” means any individual who, as of
the Distribution Date, is a participant under the EWS Retirement Plan or the EWS
RIP, whose accrued benefit (in the case of the EWS Retirement Plan) or whose
account balance (in the case of the EWS RIP) is not transferred to the SNI
401(k) or the SNI Retirement Plan, and whose current address is unknown on the
Distribution Date.
     “NYSE” means the New York Stock Exchange, Inc.
     “Option,” (a) when immediately preceded by “Old EWS,” means an option to
purchase EWS Common Shares that is outstanding immediately prior to the
Distribution Date pursuant to an EWS Share Plan, (b) when immediately preceded
by “New EWS,” means an option to purchase EWS Common Shares that is outstanding
following the Distribution Date pursuant to an EWS Share Plan (“New EWS
Options,” together with “Old EWS Options,” “EWS Options”) and (c) when
immediately preceded by “SNI,” means an option to purchase SNI Common Shares
pursuant to the SNI Share Plan.
     “Participating Company” means EWS and any Person (other than an individual)
participating in an EWS Benefit Plan.
     “Parties” shall have the meaning ascribed thereto in the preamble to this
Agreement.
     “Person” means any natural person, corporation, general or limited
partnership, limited liability company or partnership, joint stock company,
joint venture, association, trust, bank, trust company, land trust, business
trust or other organization, whether or not a legal entity, and any Governmental
Authority.
     “Pre-Transition Claim Period” shall have the meaning ascribed thereto in
Section 5.05(b) of this Agreement.
     “Pre-Transition Claims” shall have the meaning ascribed thereto in
Section 5.05(b) of this Agreement.
     “Record Date” shall have the meaning ascribed thereto in the Separation
Agreement.
     “Restricted Shares,” (a) when immediately preceded by “Old EWS,” means EWS
Common Shares that are subject to forfeiture in the event that certain terms and
conditions are not satisfied and that are outstanding immediately prior to the
Distribution Date pursuant to an EWS Share Plan, (b) when immediately preceded
by “New EWS,” means EWS Common Shares that are subject to forfeiture in the
event that certain terms and conditions are not satisfied and that are
outstanding following the Distribution Date pursuant to an EWS Share Plan (“New
EWS Restricted Shares,” together with “Old EWS Restricted Shares,” “EWS
Restricted Shares”) and (c) when immediately preceded by “SNI,” means SNI Common
Shares that are subject to forfeiture in the event that certain terms and
conditions are not satisfied pursuant to the SNI Share Plan.

6



--------------------------------------------------------------------------------



 



     “Restricted Share Units,” (a) when immediately preceded by “Old EWS,” means
the general unsecured promise by EWS or one of its Subsidiaries or Affiliates to
deliver a certain number of EWS Common Shares in the future that are outstanding
prior to the Distribution Date pursuant to an EWS Share Plan, and (b) when
immediately preceded by “SNI,” means the general unsecured promise by SNI or one
of its Subsidiaries or Affiliates to deliver a certain number of SNI Common
Shares in the future pursuant to the SNI Share Plan.
     “Revised Retirement Plan Transfer Amount” shall have the meaning ascribed
thereto in Section 3.02(b)(iv) hereof.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Separation Agreement” shall have the meaning ascribed thereto in the
recitals to this Agreement.
     “Service Crediting Date” shall have the meaning ascribed thereto in
Section 2.04(b)(i) of this Agreement.
     “SNI” shall have the meaning ascribed thereto in the preamble to this
Agreement.
     “SNI 401(k)” shall have the meaning ascribed thereto in Section 4.01(a) of
this Agreement.
     “SNI Actuary” means Towers, Perrin, Forster & Crosby, Inc. (New York), or
any other independent actuary appointed by SNI.
     “SNI Benefit Plan” means any Benefit Plan sponsored, maintained or
contributed to by any member of the SNI Group including the SNI Retirement Plan,
the SNI 401(k), the SNI Reimbursement Account Plan, the SNI Deferred
Compensation Plans, the SNI Retiree Medical Program, the SNI Retained Welfare
Plans, the SNI Retained Retirement Plans, and the SNI Welfare Plans.
     “SNI Business” means all businesses and operations conducted by the SNI
Group from time to time, whether prior to, at or after the Distribution Date,
including the businesses and operations conducted by the SNI Group as more fully
described in the SNI Information Statement and excluding the EWS Business.
     “SNI Common Shares” shall have the meaning ascribed thereto in the recitals
to this Agreement.
     “SNI Deferred Compensation Plans” shall have the meaning given that term in
Section 6.01.
     “SNI Director” means any individual who is a director of SNI as of the
Distribution Date and who is not a Joint EWS/SNI Director or an EWS Director.
     “SNI Employee” means any individual who, beginning on the Distribution
Date, will be employed by SNI or any member of the SNI Group in a capacity
considered by SNI to be common law employment, including active employees and
employees on vacation and approved leave of absence (including maternity,
paternity, family, sick, short-term or long-term disability leave, qualified
military service under the Uniformed Services Employment and Reemployment Rights
Act of 1994, and leave under the Family Medical Leave Act and other approved
leaves).
     “SNI Group” means, as of the Distribution Date, SNI and each of its
Subsidiaries, including those Subsidiaries set forth on Schedule 1.01(b), and
any corporation or entity that may become part of such Group from time to time
thereafter. The SNI Group shall not include any member of the EWS Group.

7



--------------------------------------------------------------------------------



 



     “SNI Indemnified Parties” shall have the meaning ascribed thereto in
Section 10.2 of this Agreement.
     “SNI Information Statement” means the definitive information statement
distributed to holders of EWS Common Shares in connection with the Distribution
and filed with the SEC as Exhibit 99.1 to the Registration Statement or as an
exhibit to a Form 8-K of SNI.
     “SNI Liabilities” means all Liabilities assumed or retained by any member
of the SNI Group pursuant to this Agreement.
     “SNI Participant” means any individual who, beginning on the Distribution
Date, is a SNI Employee, a Former SNI Employee or a beneficiary, dependent or
alternate payee of any of the foregoing.
     “SNI Phantom Stock Unit” shall mean a unit credited under an SNI Deferred
Compensation Plan representing a general unsecured promise by SNI or one of its
Subsidiaries or Affiliates to deliver SNI Common Shares or dividend equivalents,
if applicable (or the cash equivalent of either), at the times set forth in the
applicable SNI Deferred Compensation Plan.
     “SNI Plan Participants” shall have the meaning ascribed thereto in
Section 3.01 of this Agreement.
     “SNI Post-Distribution Share Value” means the average of the volume
weighted average of the trading price per share of SNI Common Shares trading on
a “regular way” basis as reported on the NYSE for the ten full NYSE trading days
beginning on the Distribution Date.
     “SNI Ratio” means the quotient obtained by dividing (i) the SNI
Post-Distribution Share Value, by (ii) the Combined Company Share Value.
     “SNI Reimbursement Account Plan” shall have the meaning ascribed thereto in
Section 5.03 of this Agreement.
     “SNI Retiree Medical Program” shall have the meaning ascribed thereto in
Section 5.02(c)(ii) of this Agreement.
     “SNI Retained Retirement Plan” shall have the meaning ascribed thereto in
Section 4.03 of this Agreement.
     “SNI Retained Welfare Plans” shall have the meaning ascribed thereto in
Section 5.01 of this Agreement.
     “SNI Retirement Plan” shall have the meaning ascribed thereto in
Section 3.01 of this Agreement.
     “SNI Service Plans” means, collectively, the SNI Retirement Plan and the
SNI 401(k).
     “SNI Share Plan” means the Scripps Networks Interactive, Inc. 2008
Long-Term Incentive Plan.
     “SNI Supplemental Executive Retirement Plan” shall have the meaning given
that term in Section 6.02.
     “SNI Welfare Plans” shall have the meaning ascribed thereto in
Section 5.02(a) of this Agreement.

8



--------------------------------------------------------------------------------



 



     “Subsidiary” has the same meaning as provided in the Separation Agreement.
     “Third-Party Claim” shall have the meaning ascribed thereto in
Section 10.03(a) of this Agreement.
     “Transition Period” means, with respect to each EWS Benefit Plan in which
any SNI Group member is a Participating Company, the period of time beginning on
the Distribution Date and ending on December 31, 2008.
     “Transition Period End Date” means the last day of the Transition Period.
     “True-Up Amount” shall have the meaning ascribed thereto in
Section 3.02(b)(v) of this Agreement.
     “Unvested Old EWS Option” means an Old EWS Option held by a SNI Participant
as of the Distribution Date that is not a Vested Old EWS Option.
     “U.S.” means the United States of America.
     “Vested Old EWS Option” means an Old EWS Option held by a SNI Participant
as of the Distribution Date that is vested or exercisable in accordance with its
terms (and with respect to any EWS Employees, without regard to any provision
that provides for accelerated vesting upon retirement pursuant to the applicable
retirement practices and policies of EWS).
     SECTION 1.02. General Interpretive Principles. Words in the singular shall
include the plural and vice versa, and words of one gender shall include the
other gender, in each case, as the context requires. The words “hereof,”
“herein,” “hereunder,” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement and not to any
particular provision of this Agreement, and references to Article, Section,
paragraph, exhibit and schedule are references to the Articles, Sections,
paragraphs, exhibits and schedules to this Agreement unless otherwise specified.
The word “including” and words of similar import when used in this Agreement
shall mean “including, without limitation,” unless otherwise specified. Any
reference to any federal, state, local or non-U.S. statute or Law shall be
deemed to also refer to all rules and regulations promulgated thereunder, unless
the context otherwise requires.
ARTICLE II
GENERAL PRINCIPLES
     SECTION 2.01. Assumption And Retention Of Liabilities; Related Assets.
          (a) As of the Distribution Date, except as otherwise expressly
provided for in this Agreement, EWS shall, or shall cause one or more members of
the EWS Group to, assume or retain and EWS hereby agrees to pay, perform,
fulfill and discharge, in due course in full (i) all Liabilities under all EWS
Benefit Plans (provided, that as between EWS and SNI, SNI shall be responsible
for certain of those Liabilities pursuant to Section 2.01(b) of this Agreement),
(ii) all Liabilities with respect to the employment, retirement, service,
termination of employment or termination of service of all EWS Employees, Former
EWS Employees, their dependents and beneficiaries and other service providers
(including any individual who is, or was, an independent contractor, temporary
employee, temporary service worker, consultant, freelancer, agency employee,
leased employee, on-call worker, incidental worker, or nonpayroll worker of any
member of the EWS Group or in any other employment, non-employment, or retainer
arrangement or relationship with any member of the EWS Group), in each case to
the extent arising in connection with or as a result of employment with or the
performance of services for any member of the EWS Group, and (iii) any other
Liabilities expressly assumed by or retained by

9



--------------------------------------------------------------------------------



 



EWS or any of its Subsidiaries or Affiliates under this Agreement. For purposes
of clarification and the avoidance of doubt, (x) the Liabilities assumed or
retained by the EWS Group as provided for in this Section 2.01(a) are intended
to be EWS Liabilities as such term is defined in the Separation Agreement, and
(y) the Parties intend that such Liabilities assumed or retained by the EWS
Group include the retirement benefits and health and welfare plan benefits under
the EWS Benefit Plans for all EWS Employees, Former EWS Employees, their
dependants, beneficiaries, alternate payees and surviving spouses.
          (b) As of the Distribution Date, except as otherwise expressly
provided for in this Agreement, SNI shall, or shall cause one or more members of
the SNI Group to, assume or retain for each EWS Benefit Plan, and SNI hereby
agrees to pay, perform, fulfill and discharge, in due course in full (i) all
Liabilities in respect of SNI Participants under all EWS Benefit Plans arising
prior to and during the Transition Period for each EWS Benefit Plan, (ii) all
Liabilities under all SNI Benefit Plans, (iii) all Liabilities with respect to
the employment, service, retirement, termination of employment or termination of
service of all SNI Employees, Former SNI Employees, their dependents and
beneficiaries and other service providers (including any individual who is, or
was, an independent contractor, temporary employee, temporary service worker,
consultant, freelancer, agency employee, leased employee, on-call worker,
incidental worker, or nonpayroll worker of any member of the SNI Group or in any
other employment, non-employment, or retainer arrangement or relationship with
any member of the SNI Group), and (iv) any other Liabilities expressly assumed
or retained by SNI or any of its Subsidiaries or Affiliates under this
Agreement. For purposes of clarification and the avoidance of doubt, (x) the
Liabilities assumed or retained by the SNI Group as provided for in this
Section 2.01(b) are intended to be SNI Liabilities as such term is defined in
the Separation Agreement, and (y) the Parties intend such Liabilities assumed or
retained by the SNI Group include retirement benefits and health and welfare
plan benefits under the SNI Benefit Plans for all SNI Employees, Former SNI
Employees, their dependents, beneficiaries, alternate payees and surviving
spouses.
          (c) From time to time after the Distribution, SNI shall promptly
reimburse EWS, upon EWS’ presentation of such substantiating documentation as
SNI shall reasonably request, for the cost of any Liabilities satisfied by EWS
or its Subsidiaries or Affiliates that are, or that have been made pursuant to
this Agreement, the responsibility of SNI or any of its Subsidiaries or
Affiliates.
          (d) From time to time after the Distribution, EWS shall promptly
reimburse SNI, upon SNI’s presentation of such substantiating documentation as
EWS shall reasonably request, for the cost of any Liabilities satisfied by SNI
or its Subsidiaries or Affiliates that are, or that have been made pursuant to
this Agreement, the responsibility of EWS or any of its Subsidiaries or
Affiliates.
     SECTION 2.02. SNI Participation In EWS Benefit Plans.
          (a) During the Transition Period. Except as otherwise expressly
provided for in this Agreement, and except for the EWS Benefit Plans described
in Articles VI, VII, and VIII herein, until the Transition Period End Date, SNI
and each member of the SNI Group that presently participates in a particular EWS
Benefit Plan may continue to be a Participating Company in such EWS Benefit
Plan, and EWS and SNI shall take all necessary action to effectuate each such
continuation.
          (b) After the Transition Period. Except as otherwise expressly
provided for in this Agreement, effective as of the Transition Period End Date,
SNI and each member of the SNI Group shall cease to be a Participating Company
in the corresponding EWS Benefit Plan, and EWS and SNI shall take all necessary
action to effectuate each such cessation.

10



--------------------------------------------------------------------------------



 



     SECTION 2.03. Comparable Compensation And Benefits.
          (a) In General. With respect to a SNI Employee and with respect to
each Benefit Plan, for the period commencing on the Distribution Date and ending
on the Transition Period End Date, SNI (acting directly or through its
Subsidiaries or Affiliates) intends to provide such SNI Employees with
compensation opportunities (including salary, wages, commissions and bonus
opportunities) and employee benefits that are substantially comparable, in the
aggregate, to the compensation opportunities and employee benefits to which such
SNI Employees were entitled to immediately prior to the Distribution Date.
          (b) Amendment and Termination of SNI Benefit Plans. The terms of each
SNI Benefit Plan shall be reflected solely in the terms of written documents
duly adopted by SNI, and SNI shall retain the right to amend, modify or
terminate any such plan effective as of any date on or after the establishment
of the SNI Benefit Plan, to the extent permitted by law.
     SECTION 2.04. Service Recognition.
          (a) Pre-Distribution Service Credit. SNI shall give each SNI
Participant full credit for purposes of eligibility, vesting, determination of
level of benefits, and, to the extent applicable, benefit accruals under any SNI
Benefit Plan for such SNI Participant’s service with any member of the EWS Group
prior to the Distribution Date to the same extent such service was recognized by
the corresponding EWS Benefit Plans immediately prior to the Distribution Date;
provided, however, that such service shall not be recognized to the extent that
such recognition would result in the duplication of benefits.
          (b) Post-Distribution Reciprocal Service Crediting. Each of EWS and
SNI (acting directly or through their respective Subsidiaries or Affiliates)
shall cause each of the EWS Service Plans and the SNI Service Plans,
respectively, to provide the following service crediting rules effective as of
the Distribution Date:
          (i) If an EWS Employee who participates in any of the EWS Service
Plans becomes employed by a member of the SNI Group on or after the Distribution
Date, but on or before the Transition Period End Date for any corresponding SNI
Service Plans (the “Service Crediting Date”) and such EWS Employee has been
continuously employed by the EWS Group through the date such EWS Employee
commences active employment with a member of the SNI Group, then such EWS
Employee’s service with the EWS Group following the Distribution Date shall be
recognized for purposes of eligibility, vesting and level of benefits under the
corresponding SNI Service Plans, in each case to the same extent as such EWS
Employee’s service with the EWS Group was recognized under the corresponding EWS
Service Plans.
          (ii) If an EWS Employee who participates in any of the EWS Service
Plans becomes employed by a member of the SNI Group either (A) on or after the
date that the SNI Group ceases to be an ERISA Affiliate with the EWS Group, or
(B) without having been continuously employed by the EWS Group from the
Distribution Date through the date such EWS Employee commences active employment
with a member of the SNI Group, then the corresponding SNI Service Plans will
take into consideration such individual’s service with the EWS Group and the SNI
Group, in each case, prior to the Distribution Date, only to the extent required
by applicable Law.
          (iii) If a SNI Employee becomes employed by a member of the EWS Group
prior to the Service Crediting Date and such SNI Employee is continuously
employed by the SNI Group from the Distribution Date through the date such SNI
Employee commences active employment with a member of the EWS Group, then such
SNI Employee’s service with the SNI

11



--------------------------------------------------------------------------------



 



Group following the Distribution Date shall be recognized for purposes of
eligibility, vesting and level of benefits under the corresponding EWS Service
Plans.
          (iv) If a SNI Employee who participates in any of the SNI Service
Plans becomes employed by a member of the EWS Group either (A) on or after the
date that the SNI Group ceases to be an ERISA Affiliate with the EWS Group, or
(B) without having been continuously employed by the SNI Group from the
Distribution Date through the date such SNI Employee commences active employment
with a member of the EWS Group, then the corresponding EWS Service Plans will
take into consideration such individual’s service with the EWS Group and the SNI
Group, in each case, prior to the Distribution Date, only to the extent required
by applicable Law.
          (v) Notwithstanding anything in this Agreement to the contrary, for
the one year period commencing on the Distribution Date the EWS Service Plans
and the SNI Service Plans shall provide that no break in service occurs with
respect to any EWS Employee or SNI Employee who is hired or rehired by any
member of the SNI Group or the EWS Group after the termination of such EWS
Employee’s or SNI Employee’s employment with either the EWS Group or the SNI
Group within such one year period.
          (vi) Notwithstanding anything in this Agreement to the contrary, the
employment service with the EWS Group or the SNI Group shall not be double
counted or result in duplicative benefits or service crediting under any EWS or
SNI Service Plan.
ARTICLE III
U.S. QUALIFIED DEFINED BENEFIT PLAN
     SECTION 3.01. Establishment of SNI Retirement Plan. Effective as of the day
following the Transition Period End Date for the EWS Retirement Plan, SNI shall,
or shall have caused one or more members of the SNI Group to, establish a
defined benefit pension plan and related trust to provide retirement benefits to
SNI Participants (including Former SNI Employees) who on the Transition Period
End Date were participants in, or entitled to present or future benefits
(whether or not vested) under, the EWS Retirement Plan (such defined benefit
pension plan, the “SNI Retirement Plan” and such SNI Participants, the “SNI Plan
Participants”). SNI shall be responsible for taking all necessary, reasonable,
and appropriate action to establish, maintain and administer the SNI Retirement
Plan so that it is qualified under Section 401(a) of the Code and that the
related trust thereunder is exempt under Section 501(a) of the Code.
Notwithstanding the above, until the Transition Period End Date, all benefits
payable to SNI Plan Participants shall be paid from the EWS Retirement Plan. SNI
(acting directly or through its Subsidiaries or Affiliates) shall be responsible
for any and all Liabilities (including Liability for funding) accrued under the
SNI Retirement Plan during the Transition Period.
     SECTION 3.02. SNI Participants.
          (a) Assumption of EWS Retirement Plan Liabilities. Effective as of the
Initial Transfer Date, SNI (acting directly or through its Subsidiaries or
Affiliates) hereby agrees to cause the SNI Retirement Plan to assume, and to
fully perform, pay and discharge, all accrued benefits under the EWS Retirement
Plan relating to all SNI Plan Participants as of the Distribution Date
(inclusive of benefits paid by the EWS Retirement Plan to SNI Plan Participants
following the Distribution Date, but prior to the Initial Transfer Date in
accordance with Section 3.01 above, but excluding benefits attributable to Lost
Participants).

12



--------------------------------------------------------------------------------



 



          (b) Transfer of EWS Retirement Plan Assets.
          (i) The Parties intend that the portion of the EWS Retirement Plan
covering SNI Plan Participants (excluding forfeitures attributable to Lost
Participants) shall be transferred to the SNI Retirement Plan in accordance with
Sections 401(a)(12) and 414(l) of the Code, Treasury
Regulation Section 1.414(l)-1, and Section 208 of ERISA. No later than 30 days
prior to the Transition Period End Date, EWS and SNI (acting directly or through
their respective Subsidiaries or Affiliates) shall, to the extent necessary,
file an IRS Form 5310-A regarding the transfer of Assets and Liabilities from
the EWS Retirement Plan to the SNI Retirement Plan. EWS (acting directly or
through its respective Subsidiaries or Affiliates) shall, to the extent
necessary, timely file one or more notices (PBGC Form 10 series) regarding the
reportable event or events (within the meaning of section 4043 of ERISA)
occurring as a result of the transactions contemplated by this Agreement and the
Separation Agreement.
          (ii) As soon as reasonably practicable following the Distribution
Date, EWS shall cause the EWS Actuary to determine the estimated value, as of
the Distribution Date, of the Assets to be transferred to the SNI Retirement
Plan in accordance with the assumptions and valuation methodology set forth on
Exhibit A attached hereto (the “Estimated Retirement Plan Transfer Amount”).
          (iii) On or before the Transition Period End Date, EWS shall cause a
transfer to the SNI Retirement Plan of an amount of Assets, in the form of cash,
securities or other property or a combination thereof, from the trust under the
EWS Retirement Plan, at least sufficient to fund benefit payments reasonably
projected to be required under the SNI Retirement Plan prior to the Initial
Transfer Date (the “Initial Asset Transfer”). Within 180 days (or such later
time as mutually agreed to by the Parties) following the determination of the
Estimated Retirement Plan Transfer Amount, EWS and SNI (each acting directly or
through their respective Subsidiaries or Affiliates) shall cooperate in good
faith to cause an initial transfer of Assets (the date of such transfer, the
“Initial Transfer Date”) from the EWS Retirement Plan to the SNI Retirement Plan
in an amount not less than 75% of the Estimated Retirement Plan Transfer Amount
minus the Initial Asset Transfer, adjusted to reflect earnings or losses during
the period from the Distribution Date to the Initial Transfer Date (such amount,
the “Initial Transfer Amount”). Such earnings or losses shall be determined
based on the actual rate of return of the EWS Retirement Plan for the period
commencing on the Distribution Date and ending on the last calendar day of the
month ending immediately prior to the Initial Transfer Date. Earnings or losses
for the period from such last day of the month to the Initial Transfer Date
shall be based on a blended index of the benchmarks utilized by Russell
Investment Group to monitor and measure performance of the assets of the EWS
Retirement Plan, in proportion to the amounts actually invested as of the date
that is as close as administratively practicable to the Initial Transfer Date,
but in no event more than five business days prior to the Initial Transfer Date.
EWS shall satisfy its obligation pursuant to this Section 3.02(b)(iii) by
transferring Assets, in the form of cash, securities or other property or a
combination thereof, equal to the Initial Transfer Amount consisting of a pro
rata percentage rounded up or down to the nearest whole lot or distributable
unit, of all investments (to the extent practicable), under the EWS Retirement
Plan.
          (iv) Within 180 days following the Initial Transfer Date, EWS shall
cause the EWS Actuary to provide SNI with a revised calculation of the value, as
of the Distribution Date, of the Assets to be transferred to the SNI Retirement
Plan determined in accordance with the assumptions and valuation methodology set
forth on Exhibit A attached hereto (the “Revised Retirement Plan Transfer
Amount”). SNI may submit, at its sole cost and expense, the Revised Retirement
Plan Transfer Amount to the SNI Actuary for verification; provided, that, such
verification process and any calculation performed by the SNI Actuary in
connection therewith

13



--------------------------------------------------------------------------------



 



shall be performed solely on the basis of the assumptions and valuation
methodology set forth on Exhibit A attached hereto. Furthermore, the EWS Actuary
and SNI Actuary shall cooperate in good faith to ensure that any such
verification process is performed in a timely manner. In the event the SNI
Actuary determines that the value, as of the Distribution Date, of the Assets to
be transferred to the SNI Retirement Plan differs from the Revised Retirement
Plan Transfer Amount, the SNI Actuary and EWS Actuary shall use good faith
efforts to reconcile any such difference. If the SNI Actuary and the EWS Actuary
fail to reconcile such difference and (A) the SNI Actuary’s calculation is
within 2% of the Revised Retirement Plan Transfer Amount, the average of the
Revised Retirement Plan Transfer Amount and the SNI Actuary’s calculation shall
be used; or (B) the difference between the SNI Actuary’s calculation and the
Revised Retirement Plan Transfer Amount exceeds 2%, the parties shall enter into
a letter agreement in substantially the form provided in Exhibit A-1 under which
the parties shall jointly designate another independent actuary whose
calculation of the value, as of the Distribution Date, of the Assets to be
transferred to the SNI Retirement Plan shall be final and binding; provided,
that, such calculation must be performed in accordance with the assumptions and
valuation methodology set forth on Exhibit A attached hereto; and, provided,
further, that such value shall be between the value determined by the SNI
Actuary and the Revised Retirement Plan Transfer Amount or equal to either such
value. EWS and SNI shall each pay one-half of the costs incurred in connection
with the retention of such other independent actuary. The final, verified value,
as of the Distribution Date, of the Assets to be transferred to the SNI
Retirement Plan as determined in accordance with this Section 3.02(b)(iv) shall
be referred to herein as the “Final Retirement Plan Transfer Amount.” EWS shall
satisfy its obligation pursuant to this Section 3.02(b)(iv) by transferring
Assets, in the form of cash, securities or other property or a combination
thereof, equal to the Final Retirement Plan Transfer Amount consisting of a pro
rata percentage rounded up or down to the nearest whole lot or distributable
unit of all investments (to the extent practicable), under the EWS Retirement
Plan.
          (v) Within 45 days of the determination of the Final Retirement Plan
Transfer Amount, EWS shall cause the EWS Retirement Plan to transfer to the SNI
Retirement Plan (the date of such transfer, the “Final Transfer Date”) an
amount, in the form of cash, securities or other property or a combination
thereof, equal to (A) the Final Retirement Plan Transfer Amount minus (B) the
sum of (1) the Initial Transfer Amount, (2) the Initial Asset Transfer, and
(3) the aggregate amount of payments made from the EWS Retirement Plan to SNI
Plan Participants in order to satisfy any benefit Liability with respect to such
SNI Plan Participants during the period commencing on the Distribution Date and
ending on the date of the Initial Asset Transfer (the “True-Up Amount”);
provided, that, the True-Up Amount shall be adjusted to reflect earnings or
losses as described below; and provided, further, that in the event the sum of
clauses (1), (2) and (3) above is greater than the Final Retirement Plan
Transfer Amount (determined after the adjustment to reflect earnings), EWS shall
not be required to cause any such additional transfer and instead SNI shall be
required to cause a transfer of cash, securities or other property or a
combination thereof, from the SNI Retirement Plan to the EWS Retirement Plan in
amount equal to the amount by which the sum of clauses (1), (2) and (3) above
exceeds the Final Retirement Plan Transfer Amount (determined after the
adjustment to reflect earnings). The parties hereto acknowledge that the EWS
Retirement Plan’s transfer of the True-Up Amount to the SNI Retirement Plan
shall be in full settlement and satisfaction of the obligations of EWS and EWS
Retirement Plan to transfer Assets to the SNI Retirement Plan pursuant to this
Section 3.02(b).
     The True-Up Amount shall be paid from the EWS Retirement Plan to the SNI
Retirement Plan, in the form of cash, securities or other property or a
combination thereof, and adjusted to reflect earnings or losses during the
period from the Distribution Date to the Final Transfer Date. Such earnings or
losses shall be determined based on the actual rate of return of the EWS
Retirement Plan for the period

14



--------------------------------------------------------------------------------



 



commencing on the Distribution Date and ending on the last calendar day of the
month ending immediately prior to the Final Transfer Date. Earnings or losses
for the period from such last day of the month to the Final Transfer Date shall
be based on a blended index of the benchmarks utilized by Russell Investment
Group to monitor and measure performance of the assets of the EWS Retirement
Plan, in proportion to the amounts actually invested as of the date that is as
close as administratively practicable to the Final Transfer Date, but in no
event more than five business days prior to the Final Transfer Date.
          (c) Continuation of Elections. As of the effective date of the SNI
Retirement Plan, SNI (acting directly or through its Subsidiaries or Affiliates)
shall cause the SNI Retirement Plan to recognize and maintain all existing
elections, including beneficiary designations, payment form elections and rights
of alternate payees under qualified domestic relations orders with respect to
SNI Plan Participants under the EWS Retirement Plan.
          (d) Terminated Non-Vested Employees. Notwithstanding anything herein
to the contrary and except for benefits attributable to Lost Participants
described in Section 3.02(e), for a period of at least one year from the
Distribution Date, SNI shall cause the SNI Retirement Plan to restore the
accrued benefit of any individual who becomes employed by any member of the SNI
Group following the Distribution Date and whose employment with the EWS Group
terminated on or before the Distribution Date with no vested benefit under the
EWS Retirement Plan; provided, that, pursuant to EWS’ existing practices and
policies, such individual would have been entitled to restoration of such
individual’s accrued benefit under the EWS Retirement Plan had such individual
been re-employed by a member of the EWS Group rather than by a member of the SNI
Group.
          (e) Lost Participants. EWS hereby acknowledges and agrees that it
shall cause the EWS Retirement Plan to retain responsibility for, and fully
perform, pay and discharge, all Liabilities, when such Liabilities become due,
relating to benefits attributable to any Lost Participant in the EWS Retirement
Plan as of the Distribution Date.
          (f) Returning Employees. The assets of the EWS Retirement Plan to fund
the accrued benefits of EWS Employees who become SNI Employees, and who leave
the employ of the SNI Group and become reemployed with the EWS Group prior to
the Final Transfer Date, shall be subtracted from the Final Retirement Plan
Transfer Amount and remain assets of the trust for the EWS Retirement Plan;
provided, that EWS causes the EWS Retirement Plan to assume, and to fully
perform, pay and discharge, all accrued benefits under the SNI Retirement Plan
relating to such SNI Plan Participants as of the date of reemployment with the
EWS Group.
ARTICLE IV
U.S. QUALIFIED DEFINED CONTRIBUTION PLANS
     SECTION 4.01. The SNI 401(k) Plan.
          (a) Establishment of the SNI 401(k). Effective as of the day following
the Transition Period End Date for the EWS RIP, SNI shall, or shall have caused
one of its Subsidiaries or Affiliates to, establish a defined contribution plan
and trust for the benefit of SNI Participants (the “SNI 401(k)”) who immediately
prior to the day following such Transition Period End Date were participants in,
or entitled to, future benefits under the EWS RIP. SNI shall be responsible for
taking all necessary, reasonable and appropriate action to establish, maintain
and administer the SNI 401(k) so that it is qualified under Section 401(a) of
the Code and that the related trust thereunder is exempt under Section 501(a) of
the Code. Notwithstanding the above, until the Transition Period End Date, all
benefits payable to SNI Participants shall be paid from the EWS RIP. SNI (acting
directly or through its Subsidiaries or Affiliates) shall be responsible for any
and all Liabilities (including Liability for funding) with respect to the SNI
401(k) and with respect to benefits accrued during the Transition Period.

15



--------------------------------------------------------------------------------



 



          (b) Transfer of EWS RIP Assets. As soon as reasonably practicable (but
not later than 30 days) following the Transition Period End Date, EWS shall
cause the accounts (including any outstanding loan balances and forfeitures, but
excluding forfeitures attributable to Lost Participants) in the EWS RIP
attributable to SNI Participants and all of the Assets in the EWS RIP related
thereto to be transferred in kind to the SNI 401(k), and SNI shall cause the SNI
401(k) to accept such transfer of accounts and underlying Assets and, effective
as of the date of such transfer, to assume and to fully perform, pay and
discharge, all Liabilities of the EWS RIP relating to the accounts of SNI
Participants (to the extent the Assets related to those accounts are actually
transferred from the EWS RIP to the SNI 401(k)) as of the day following such
Transition Period End Date. The transfer of Assets shall be conducted in
accordance with Sections 401(a)(12) and 414(l) of the Code, Treasury
Regulation Section 1.414(1)-1 and Section 208 of ERISA.
          (c) Continuation of Elections. As of the effective date of the SNI
401(k), SNI (acting directly or through its Subsidiaries or Affiliates) shall
cause the SNI 401(k) to recognize and maintain all elections, including deferral
and payment form elections, beneficiary designations, and the rights of
alternate payees under qualified domestic relations orders with respect to SNI
Participants under the EWS RIP for the remainder of the period or periods for
which such elections or designations are by their original terms applicable, to
the extent such election or designation is available under the SNI 401(k) Plan.
          (d) Form 5310-A. No later than 30 days prior to the Transition Period
End Date, EWS and SNI (each acting directly or through their respective
Subsidiaries or Affiliates) shall, to the extent necessary, file IRS Form 5310-A
regarding the transfer of Assets and Liabilities from the EWS RIP to the SNI
401(k) as discussed in this Article IV.
          (e) Lost Participants. EWS hereby acknowledges and agrees that it
shall cause the EWS RIP to retain responsibility for, and fully perform, pay and
discharge, all Liabilities, when such Liabilities become due, relating to
benefits attributable to any Lost Participant in the EWS RIP as of the
Distribution Date.
     SECTION 4.02. Contributions as of the Distribution Date. All contributions
payable to the EWS RIP with respect to employee deferrals and matching
contributions for SNI Participants through the Distribution Date shall be paid
by EWS to the EWS RIP prior to the date of the Asset transfer described in
Sections 4.01(b) above.
     SECTION 4.03. Defined Contribution Plan Maintained by the SNI Group Prior
to the Distribution Date. Following the Distribution Date, SNI (acting directly
or through its Subsidiaries or Affiliates) shall retain, and EWS shall have no
obligation whatsoever with regard to, all Liabilities under, or with respect to,
the Shopzilla 401(k) Plan (the “SNI Retained Retirement Plan”).
ARTICLE V
U.S. HEALTH AND WELFARE PLANS
     SECTION 5.01. Health And Welfare Plans Maintained by the SNI Group Prior to
the Distribution Date. Following the Distribution Date, SNI (acting directly or
through its Subsidiaries or Affiliates) shall retain, and EWS shall have no
obligation whatsoever with regard to, all Liabilities under, or with respect to,
the health and welfare plans maintained by SNI or any of its Subsidiaries or
Affiliates that are listed on Exhibit B attached hereto (the “SNI Retained
Welfare Plans”).
     SECTION 5.02. Health and Welfare Plans Maintained by EWS Prior to the
Distribution Date.
          (a) Establishment of the SNI Welfare Plans. EWS or one or more of its
Subsidiaries or Affiliates maintain each of the health and welfare plans set
forth on Exhibit C attached hereto (the

16



--------------------------------------------------------------------------------



 



“EWS Welfare Plans”) for the benefit of eligible EWS Participants and SNI
Participants. Effective as of the day following the Transition Period End Date
for the EWS Welfare Plans, SNI shall, or shall cause one of its Subsidiaries or
Affiliates, to adopt health and welfare plans for the benefit of eligible SNI
Participants (collectively, the “SNI Welfare Plans”).
          (b) Terms of Participation in SNI Welfare Plans. SNI (acting directly
or through its Subsidiaries or Affiliates) shall cause all SNI Welfare Plans to
(i) waive all limitations as to pre-existing conditions, exclusions, and service
conditions with respect to participation and coverage requirements applicable to
SNI Participants, other than limitations that were in effect with respect to SNI
Participants as of the Transition Period End Date, (ii) provide credit for any
deductible, out-of-pocket maximum, and co-payment incurred by SNI Participants
under the EWS Welfare Plans in which they participated immediately prior to the
day following the Transition Period End Date, in satisfying any applicable
deductible or out-of-pocket requirements under any SNI Welfare Plans during the
same plan year in which such deductible, out-of-pocket maximums and co-payments
were made, (iii) waive any waiting period limitation or evidence of insurability
requirement that would otherwise be applicable to a SNI Participant following
the Transition Period End Date to the extent such SNI Participant had satisfied
any similar limitation under the analogous EWS Welfare Plan, and (iv) provide
credit for all benefits paid to SNI Participants under the EWS Welfare Plans for
purposes of determining when such persons have reached their annual and lifetime
maximums under the SNI Welfare Plan. Notwithstanding the foregoing, in the event
that any SNI Participant, Former SNI Employee, or dependent thereof, is confined
to a facility for treatment at the Transition Period End Date, such persons
nevertheless shall become covered under SNI Welfare Plans as of such date, and
shall cease being covered under EWS Welfare Plans as of such date.
          (c) Retiree Medical Eligibility.
          (i) EWS Retiree Medical Program. Notwithstanding anything herein to
the contrary, for so long as it maintains the EWS Retiree Medical Program
described in Exhibit D attached hereto (or any successor thereto), as it may be
amended from time to time, provided that SNI Participants shall be treated
consistently with other similarly situated participants in the event of any
amendment and/or termination of the EWS Retirement Medical Program (the “EWS
Retiree Medical Program”), EWS shall cause the EWS Retiree Medical Program to
contain provisions regarding eligibility and service crediting that ensure that
SNI Participants who, as of the Distribution Date, were eligible to immediately
commence benefits under the EWS Retiree Medical Program under the cost of
coverage provisions applicable to retirees, remain eligible for benefits under
the EWS Retiree Medical Program after the Transition Period End Date.
          (ii) SNI Retiree Medical Program. Notwithstanding anything herein to
the contrary, for so long as it maintains a retiree medical program established
pursuant to Section 5.02(a) above (the “SNI Retiree Medical Program”), as may be
amended from time to time, SNI shall cause the SNI Retiree Medical Program to
contain provisions regarding eligibility and service crediting that ensure that
EWS Participants who, as of the Distribution Date, were eligible to immediately
commence benefits under the EWS Retiree Medical Program under the cost of
coverage provisions applicable to retirees and SNI Employees who become members
of the EWS Group prior to the Transition Period End Date (or such later date as
mutually agreed to by the Parties) who, as of such transfer date were eligible
to immediately commence benefits under the SNI Retiree Medical Program, are
eligible for benefits under the SNI Retiree Medical Program as of the Transition
Period End Date. This Section 5.02(c)(ii) is not intended to create any
obligation to provide benefits to any retiree, but rather, is intended merely to
credit service to the extent such an obligation may exist.

17



--------------------------------------------------------------------------------



 



     SECTION 5.03. Reimbursement Account Plans. Effective as of the day
following the Transition Period End Date, SNI (acting directly or through its
Subsidiaries or Affiliates) shall establish a health and dependent care
reimbursement account plan (the “SNI Reimbursement Account Plan”) with features
that are comparable to those contained in the health and dependent care
reimbursement account plan maintained by EWS for the benefit of SNI Participants
immediately prior to the Transition Period End Date (the “EWS Reimbursement
Account Plan”). With respect to SNI Participants, effective as of the Transition
Period End Date, SNI (acting directly or through its Subsidiaries or Affiliates)
shall assume responsibility for administering all reimbursement claims of SNI
Participants with respect to calendar year 2009 under the SNI Reimbursement
Account Plan.
     SECTION 5.04. COBRA and HIPAA. Effective as of the day following the
Transition Period End Date, SNI (acting directly or through its Subsidiaries or
Affiliates) shall assume, or shall have caused the SNI Welfare Plans to assume,
responsibility for compliance with the health care continuation coverage
requirements of COBRA with respect to SNI Participants who, as of the day prior
to the Transition Period End Date were covered under an EWS Welfare Plan
pursuant to COBRA. As soon as administratively practicable after the Transition
Period End Date, EWS shall provide SNI (through hard copy, electronic format, or
such other mechanism as is appropriate under the circumstances), with a list of
all qualified beneficiaries (as such term is defined under COBRA) that relate to
the SNI Group and relevant information pertaining to their coverage elections
and remaining COBRA time periods. EWS (acting directly or through its
Subsidiaries or Affiliates) shall be responsible for administering compliance
with the certificate of creditable coverage requirements of HIPAA applicable to
the EWS Welfare Plans with respect to SNI Participants. The Parties hereto agree
that neither the Distribution Date, nor the Transition Period End Date, shall
constitute a COBRA qualifying event for any purposes of COBRA.
     SECTION 5.05. Liabilities.
     (a) Insured Benefits. With respect to employee welfare and fringe benefits
that are provided through the purchase of insurance, EWS shall cause the EWS
Welfare Plans to fully perform, pay and discharge all claims of SNI Participants
that are incurred prior to the Transition Period End Date for the EWS Welfare
Plans, and SNI shall cause the SNI Welfare Plans to fully perform, pay and
discharge all claims of SNI Participants that are incurred after the Transition
Period End Date.
     (b) Self-Insured Benefits. With respect to employee welfare and fringe
benefits that are provided on a self-insured basis, except as otherwise provided
herein, SNI (acting directly or through its Subsidiaries or Affiliates) shall
cause the SNI Welfare Plans to fully perform, pay and discharge all claims of
SNI Participants after the Transition Period End Date that are incurred after
such Transition Period End Date. Except as provided otherwise herein, from and
after the Distribution Date, through such Transition Period End Date, SNI shall
reimburse EWS for all self-insured benefit claims paid by the EWS Welfare Plans
or EWS that were claims of SNI Participants incurred on or after the
Distribution Date, through such Transition Period End Date (whether reported or
unreported by such Transition Period End Date). EWS shall submit a monthly
written invoice to SNI detailing SNI’s Liability for such claims.
Notwithstanding the above, after the Transition Period End Date, SNI (acting
directly or through its Subsidiaries or Affiliates) shall reimburse EWS for its
proportionate share of the Liability, with respect to self-insured benefits
under the EWS Welfare Plans that were incurred prior to such Transition Period
End Date (whether reported or unreported by such Transition Period End Date),
but submitted to, or paid by, the EWS Welfare Plans or EWS during the period
beginning on such Transition Period End Date and ending on December 31, 2009
(the “Pre-Transition Claim Period”, and such claims, the “Pre-Transition
Claims”). SNI’s share of the Pre-Transition Claims shall be determined
separately on a monthly basis for each of the self-insured plan coverages. EWS
shall submit a monthly written invoice to SNI detailing SNI’s portion of the
Pre-Transition Claims. Any SNI Employee, SNI Participant, or Former SNI Employee
who is on long term disability leave and receiving long term disability benefits
under the Scripps Managed Disability Plan, shall cease being eligible for such
benefits at the Distribution Date and

18



--------------------------------------------------------------------------------



 



instead become covered under SNI’s long term disability plan at such time. Any
SNI Participant, SNI Employee, or Former SNI Employee who is on a short term
disability leave at the Distribution Date, and who but for the transactions
contemplated under the Separation Agreement would have become eligible for long
term disability benefits under the Scripps Managed Disability Plan, will no
longer be eligible for such benefits but rather will become eligible for long
term disability benefits under SNI’s long term disability plan. In the event
that SNI pays EWS or any other vendor or provider costs, expenses, or
reimbursements for medical expenses of an SNI Participant which were incurred
prior to the Distribution Date, EWS shall pay or reimburse SNI for such expenses
upon SNI providing evidence of such payment.
          (c) Retiree Medical. From and after the Transition Period End Date,
SNI (acting directly or through its Subsidiaries or Affiliates) shall cause the
SNI Retiree Medical Program to fully perform, pay and discharge all claims of
SNI Participants under the SNI Retiree Medical Program that are incurred on or
after the Transition Period End Date. From and after the Transition Period End
Date, SNI shall reimburse EWS for all claims paid by the EWS Retiree Medical
Plan or EWS that were claims of SNI Participants incurred but not paid prior to
such Transition Period End Date. EWS shall submit a monthly written invoice to
SNI detailing SNI’s Liability for such claims. For purposes of this
Section 5.05(c), and also for purposes of Section 2.01(b), Liability for retiree
medical shall be calculated as the excess of aggregate claims paid over
aggregate premiums collected in a particular month. If aggregate premiums
collected in a particular month exceed aggregate claims paid in such month, the
excess shall be used and carried forward as a credit to the succeeding month and
used to offset SNI’s Liability in such succeeding months.
          (d) Incurred Claim Definition. For purposes of this Section 5.05, a
claim or Liability is deemed to be incurred (A) with respect to medical, dental,
vision and/or prescription drug benefits, upon the rendering of health services
or provision of supplies giving rise to such claim or Liability; (B) with
respect to life insurance, accidental death and dismemberment and business
travel accident insurance, upon the occurrence of the event giving rise to such
claim or Liability; (C) with respect to disability benefits, upon the date of an
individual’s disability, as determined by the disability benefit insurance
carrier or claim administrator, giving rise to such claim or Liability and
(D) with respect to a period of continuous hospitalization (or any medical or
other service or supply performed or provided during the period of continuous
hospitalization), upon the date of admission to the hospital.
          (e) Treatment of Other Liabilities, Recoveries and Adjustments. For
purposes of applying the claim Liability provisions of paragraphs (b) and
(c) above: (A) recoveries made by the EWS Welfare Plans or EWS prior to the
expiration of the Pre-Transition Claim Period with respect to claims incurred
prior to the Transition Period End Date, including subrogation/reimbursement
recoveries, claim adjustment recoveries and demutualization proceeds, shall be
taken into account as positive claim adjustments; and (B) other non-routine
claim Liabilities paid by the EWS Welfare Plans or EWS with respect to claims
incurred prior to such Transition Period End Date, including Medicare Secondary
Payer Liability, shall be taken into account as claim Liabilities.
          (f) Claim Experience. Notwithstanding the foregoing, SNI (acting
directly or through its Subsidiaries or Affiliates) shall use its commercially
reasonable best efforts to ensure that any claims experience under the EWS
Welfare Plans attributable to SNI Participants is taken into account when
determining premium rates for the SNI Welfare Plans.
          (g) Audit Rights. SNI shall have the right, at its own expense, to
audit, or to cause an inspection body selected by SNI and composed of members
with appropriate professional qualifications to audit any invoices for the
payment of self insured medical claims or retiree medical claims, under
Sections 5.05(b) and (c), respectively, in a commercially reasonable manner
during normal EWS business hours. EWS shall have identical rights with respect
to any reimbursements requested by SNI for pre-Distribution Date payments as
described under Section 5.05(b) above.

19



--------------------------------------------------------------------------------



 



     SECTION 5.06. Disposition of VEBA Assets. Following the Distribution Date,
EWS and SNI hereby agree to cooperate in good faith to ensure that EWS and its
Subsidiaries and Affiliates shall retain all Voluntary Employee Beneficiary
Association Assets (of the Scripps Choice Plan) and any related trusts, and in
no event will any such Assets or such related trusts transfer to SNI or one of
its Subsidiaries or Affiliates.
     SECTION 5.07. Time-Off Benefits. SNI shall credit each SNI Participant with
the amount of accrued but unused vacation time, sick time and other time-off
benefits as such SNI Participant had with the EWS Group as of the Distribution
Date. Notwithstanding the above, SNI shall not be required to credit any SNI
Participant with any accrual to the extent that a benefit attributable to such
accrual is provided by the EWS Group.
     SECTION 5.08. Disposition of Disability Plan Trust Assets. Following the
Distribution Date, EWS and SNI hereby agree to cooperate in good faith to ensure
that EWS and its Subsidiaries and Affiliates shall divide the assets in the
trust for the EWS Managed Disability Plan and any related trusts. To divide the
assets, EWS and SNI shall use the accounting for the most recent year available
to determine the relative expenses for such year for disability plan payments
for each of the EWS Group and the SNI Group and use such proportions to divide
the assets at the Transition Period End Date for the EWS Managed Disability
Plan.
     SECTION 5.09. Health Savings Accounts. With respect to any contributions
made to a Health Savings Account (“HSA”) on behalf of SNI Employees between the
Distribution Date and the Transition Period End Date for an HSA account, SNI
will reimburse EWS for any amounts contributed by EWS to HSA accounts of such
individuals. EWS will submit a monthly invoice to SNI detailing SNI’s portion of
the contributions. In the event that SNI sponsors health plans that will permit
SNI Participants to participate in an HSA after such Transition Period End Date,
SNI will make HSA contributions on behalf of SNI Participants, as necessary.
Notwithstanding any of the above, each HSA account is an individual account that
is controlled by each individual account holder. The Parties agree that an
individual’s HSA account is not subject to ERISA, and neither EWS nor SNI will
administer any HSA account of an individual.
     SECTION 5.10. Severance Pay Plans. To the extent not otherwise addressed in
this Agreement, (i) EWS shall retain and assume any Liabilities for severance or
termination pay under any plan, program, policy, or practice, applicable to, or
sponsored by, any member of the EWS Group, covering any EWS Participant, as of
the Distribution Date, and (ii) SNI shall retain and assume any Liabilities for
severance or termination pay under any program, policy, or practice applicable
to, or sponsored by any member of the SNI Group, covering any SNI Participant,
as of the Distribution Date.
ARTICLE VI
NONQUALIFIED RETIREMENT PLANS
     SECTION 6.01. Deferred Compensation Plans.
          (a) SNI Deferred Compensation Plan. Effective as of the Distribution
Date, SNI shall, or shall cause one of its Subsidiaries or Affiliates to,
establish a non-qualified deferred compensation plan or plans to benefit SNI
Participants who have accrued, or were eligible to accrue, benefits under the
EWS Deferred Compensation Plans immediately prior to the Distribution Date, the
terms of which are substantially comparable, in the aggregate, to the terms of
the EWS Deferred Compensation Plans as in effect immediately prior to the
Distribution Date (the “SNI Deferred Compensation Plans”). Effective as of the
Distribution Date, SNI hereby agrees to cause the SNI Deferred Compensation
Plans to assume, and to fully perform, pay and discharge all Liabilities, when
such Liabilities become due, of the EWS Deferred Compensation Plans with respect
to all SNI

20



--------------------------------------------------------------------------------



 



Participants therein. SNI (acting directly or through its Affiliates) shall be
responsible for any and all Liabilities and other obligations with respect to
the SNI Deferred Compensation Plans.
          (b) Continuation of Elections. As of the Distribution Date, SNI
(acting directly or through a Subsidiary or Affiliate) shall cause the SNI
Deferred Compensation Plans to recognize and maintain all elections (including
deferral, distribution and investment elections) and beneficiary designations
with respect to SNI Participants under the EWS Deferred Compensation Plans for
the remainder of the period or periods for which such elections or designations
are by their original terms applicable, to the extent such election or
designation is available under the SNI Deferred Compensation Plans.
          (c) Treatment of Non-Employee Directors. For purposes of this
Section 6.01, the term SNI Participant shall be deemed to include each SNI
Director and each Joint EWS/SNI Director (but only with respect to one-half of
his or her deferred compensation account).
     SECTION 6.02. Supplemental Executive Retirement Plan.
          (a) SNI Participation in EWS Supplemental Executive Retirement Plan.
SNI Participants who have accrued, or were eligible to accrue, benefits under
the EWS Supplemental Executive Retirement Plan immediately prior to the
Distribution Date shall continue to accrue, or be eligible to accrue, benefits
under the EWS Supplemental Executive Retirement Plan for the Transition Period.
During the Transition Period, all benefits payable to SNI Participants under the
EWS Supplemental Executive Retirement Plan shall be paid by EWS. However, SNI
(acting directly or through its Subsidiaries or Affiliates) shall be responsible
for any and all Liabilities and other obligations with respect to SNI
Participants under the EWS Supplemental Executive Retirement Plan during the
Transition Period, and shall reimburse EWS for all such amounts paid by it to
SNI Participants during the Transition Period.
          (b) Establishment of SNI Supplemental Executive Retirement Plan.
Effective as of the day immediately following the Transition Period End Date for
the EWS Supplemental Executive Retirement Plan, SNI shall, or shall cause one of
its Subsidiaries or Affiliates to, establish a defined benefit excess pension
plan or plans to benefit SNI Participants who have accrued, or were eligible to
accrue, benefits under, the EWS Supplemental Executive Retirement Plan on the
Transition Period End Date for the EWS Supplemental Executive Retirement Plan,
the terms of which are substantially comparable, in the aggregate, to the terms
of the EWS Supplemental Executive Retirement Plan as in effect on the Transition
Period End Date (the “SNI Supplemental Executive Retirement Plan”). Effective as
of the day immediately following the Transition Period End Date for the EWS
Supplemental Executive Retirement Plan, SNI hereby agrees to cause the SNI
Supplemental Executive Retirement Plan to assume, and fully perform, pay and
discharge all Liabilities, when such Liabilities become due, of the EWS
Supplemental Executive Retirement Plan with respect to all SNI Participants
therein. SNI (acting directly or through its Affiliates) shall be responsible
for any and all Liabilities and other obligations with respect to the SNI
Supplemental Executive Retirement Plan.
          (c) Continuation of Elections. Effective as of the day immediately
following the Transition Period End Date for the EWS Supplemental Executive
Retirement Plan, SNI (acting directly or through a Subsidiary or Affiliate)
shall cause the SNI Supplemental Executive Retirement Plan to recognize and
maintain all distribution elections and beneficiary designations with respect to
SNI Participants under the EWS Supplemental Executive Retirement Plan for the
remainder of the period or periods for which such elections or designations are
by their original terms applicable, to the extent such election or designation
is available under the SNI Supplemental Executive Retirement Plan.
     SECTION 6.03. Selected Officers Retirement Program. Effective as of the
Distribution Date, EWS shall retain sponsorship of The E. W. Scripps Company
Selected Officers Retirement Program and

21



--------------------------------------------------------------------------------



 



shall retain responsibility for all Liabilities and fully perform, pay and
discharge all Liabilities, when such Liabilities become due, of The E. W.
Scripps Company Selected Officers Retirement Program with respect to any
individual.
ARTICLE VII
LONG-TERM INCENTIVE AWARDS
     SECTION 7.01. Long-Term Incentive Awards. The Parties shall use
commercially reasonable efforts to take all actions necessary or appropriate so
each outstanding long-term incentive award held by EWS Participants and SNI
Participants under the EWS Share Plans shall be adjusted as provided in this
Article VII.
     SECTION 7.02. Treatment of Outstanding EWS Options.
          (a) Unvested Old EWS Options Held by EWS Participants. As determined
by the EWS Committee in its sole discretion pursuant to its authority under the
applicable EWS Share Plan and subject to the specific provisions of the
governing award agreement, each Unvested Old EWS Option held by an EWS
Participant as of the Distribution Date shall be converted to a New EWS Option;
provided, however, that from and after the Distribution Date (i) the number of
EWS Common Shares subject to such New EWS Option shall be equal to the quotient
obtained by dividing (x) the number of EWS Common Shares subject to the
corresponding Old EWS Option immediately prior to the Distribution Date, by
(y) the EWS Ratio, with fractional shares rounded down to the nearest whole
share; and (ii) the per share exercise price of such New EWS Option shall be
equal to the product obtained by multiplying (x) the per share exercise price of
the corresponding Old EWS Option immediately prior to the Distribution Date, by
(y) the EWS Ratio, rounded up to the nearest whole cent.
          (b) Vested Old EWS Options Held by EWS Participants. As determined by
the EWS Committee in its sole discretion pursuant to its authority under the
applicable EWS Share Plan and subject to the specific provisions of the
governing award agreement, each Vested Old EWS Option held by an EWS Participant
as of the Distribution Date shall be shall be converted into both a SNI Option
and a New EWS Option; provided, however, that from and after the Distribution
Date (i) the number of SNI Common Shares subject to the SNI Option shall be
equal to the quotient obtained by dividing (x) 80% of the number of EWS Common
Shares subject to the corresponding Old EWS Option immediately prior to the
Distribution Date, by (y) the SNI Ratio, with fractional shares rounded down to
the nearest whole share; (ii) the number of EWS Common Shares subject to the New
EWS Option shall be equal to the quotient obtained by dividing (x) 20% of the
number of EWS Common Shares subject to the corresponding Old EWS Option
immediately prior to the Distribution Date, by (y) the EWS Ratio, with
fractional shares rounded down to the nearest whole share; (iii) the per share
exercise price of the SNI Option shall be equal to the product obtained by
multiplying (x) the per share exercise price of the corresponding Old EWS Option
immediately prior to the Distribution Date, by (y) the SNI Ratio, rounded up to
the nearest whole cent; and (iv) the per share exercise price of such New EWS
Option shall be equal to the product obtained by multiplying (x) the per share
exercise price of the corresponding Old EWS Option immediately prior to the
Distribution Date, by (y) the EWS Ratio, rounded up to the nearest whole cent.
          (c) Old EWS Options Held by SNI Participants. As determined by the EWS
Committee in its sole discretion pursuant to its authority under the applicable
EWS Share Plan and subject to the specific provisions of the governing award
agreement, each Old EWS Option held by a SNI Participant as of the Distribution
Date shall be converted into an SNI Option; provided, however, that from and
after the Distribution Date (i) the number of SNI Common Shares subject to the
SNI Option shall be equal to the quotient obtained by dividing (x) the number of
EWS Common Shares subject to the corresponding Old EWS Option immediately prior
to the Distribution Date, by (y) the SNI Ratio, with

22



--------------------------------------------------------------------------------



 



fractional shares rounded down to the nearest whole share; (ii) the per share
exercise price of the SNI Option shall be equal to the product obtained by
multiplying (x) the per share exercise price of the corresponding Old EWS Option
immediately prior to the Distribution Date, by (y) the SNI Ratio, rounded up to
the nearest whole cent.
          (d) Non-Employee Directors’ Stock Options. As determined by the EWS
Committee in its sole discretion pursuant to its authority under the applicable
EWS Share Plan and subject to the specific provisions of the governing award
agreement, each Old EWS Option held by individuals who are or were serving as
non-employee directors of EWS shall be treated as follows:
               (i) Each Old EWS Option held by an EWS Director as of the
Distribution Date shall be adjusted as provided in Section 7.02(b).
               (ii) Each Old EWS Option held by a SNI Director as of the
Distribution Date shall be converted as provided in Section 7.02(c).
               (iii) Each Old EWS Option held by a Joint EWS/SNI Director as of
the Distribution Date shall be adjusted or converted as follows: (A) one-half of
the Old EWS Option shall be adjusted as provided in Section 7.02(b), and
(B) one-half of the Old EWS Option shall be converted as provided in
Section 7.02(c).
          (e) Option Terms and Conditions. Except as provided above, the terms
and conditions applicable to the New EWS Options and the SNI Options shall be
substantially similar to the terms and conditions applicable to the
corresponding Old EWS Option, including the terms and conditions relating to
vesting, the post-termination exercise period, and the applicable exercise and
tax withholding methods (as set forth in the applicable plan, award agreement or
in the holder’s then applicable employment agreement). The SNI Options shall be
issued under and governed by the terms of the SNI Share Plan. The SNI Share Plan
shall provide that for purposes of the SNI Options held by EWS Employees,
continued service with the EWS Group from and after the Distribution Date shall
be deemed to constitute service with SNI.
          (f) Exercise of Options. Upon the exercise of a SNI Option, regardless
of the holder thereof, the exercise price shall be paid to (or otherwise
satisfied to the satisfaction of) SNI in accordance with the terms of the SNI
Option, and SNI shall be solely responsible for the issuance of the SNI Common
Shares, for ensuring the withholding of all applicable tax on behalf of the
employing entity of such holder, and for ensuring the remittance of such
withholding taxes to the employing entity of such holder. Upon the exercise of a
New EWS Option, regardless of the holder thereof, the exercise price shall be
paid to (or otherwise satisfied to the satisfaction of EWS) EWS in accordance
with the terms of the New EWS Option, and EWS shall be solely responsible for
the issuance of EWS Common Shares, for ensuring the withholding of all
applicable tax on behalf of the employing entity of such holder and for ensuring
the remittance of such withholding taxes to the employing entity of such holder.
          (g) Waiting Period for Exercisability of Options. The EWS Options and
SNI Options shall not be exercisable during a period beginning on a date prior
to the Distribution Date determined by EWS in its sole discretion, and
continuing until the EWS Ratio and the SNI Ratio are determined after the
Distribution, or such longer period as EWS determines is necessary to implement
the provisions of this Section.
     SECTION 7.03. Treatment of Outstanding EWS Restricted Shares.
          (a) Old EWS Restricted Shares Held by EWS Participants. As determined
by the EWS Committee in its sole discretion pursuant to its authority under the
applicable EWS Share Plan and subject to the specific provisions of the
governing award agreement, each EWS Participant that holds Old

23



--------------------------------------------------------------------------------



 



EWS Restricted Shares as of the Record Date that remain outstanding immediately
prior to the Distribution Date shall receive such number of SNI Restricted
Shares as equals the number of SNI Common Shares to which all other holders of
EWS Common Shares shall be entitled to receive upon the Distribution.
Thereafter, the Old EWS Restricted Shares shall be treated as New EWS Restricted
Shares for purposes of this Agreement.
          (b) Old EWS Restricted Shares held by SNI Participants. As determined
by the EWS Committee in its sole discretion pursuant to its authority under the
applicable EWS Share Plan and subject to the specific provisions of the
governing award agreement, each SNI Participant that holds Old EWS Restricted
Shares as of the Record Date that remain outstanding immediately prior to the
Distribution Date shall receive such number of SNI Restricted Shares as equals
the number of SNI Common Shares to which all other holders of EWS Common Shares
shall be entitled to receive upon the Distribution. Thereafter, the Old EWS
Restricted Shares shall be converted into New SNI Restricted Shares; provided,
however, that from and after the Distribution Date the number of SNI Restricted
Shares held by the participant as a result of the conversion shall equal the
product obtained by multiplying (i) the number of Old EWS Restricted Shares
outstanding immediately prior to the Distribution Date, by (ii) the quotient
obtained by dividing (x) the EWS Ratio, by (y) the SNI Ratio, with fractional
shares rounded down to the nearest whole share.
          (c) Restricted Shares Terms and Conditions. Except as provided above,
the terms and conditions applicable to each New EWS Restricted Share and SNI
Restricted Share shall be substantially similar to the terms and conditions
applicable to the corresponding Old EWS Restricted Share, including the
restrictions and the terms and conditions relating to vesting and methods of tax
withholding (as set forth in the applicable plan, award agreement or in the
holder’s then applicable employment agreement). The SNI Restricted Shares shall
be issued under and governed by the terms of the SNI Share Plan. The SNI Share
Plan shall provide that for purposes of the SNI Restricted Shares held by EWS
Employees, continued service with the EWS Group from and after the Distribution
Date shall be deemed to constitute service with SNI.
          (d) Settlement of Restricted Shares. Upon the vesting of the SNI
Restricted Shares, SNI shall be solely responsible for the settlement of all SNI
Restricted Shares, regardless of the holder thereof, and for ensuring the
satisfaction of all applicable tax withholding requirements on behalf of the
employing entity of such holder and for ensuring the remittance of such
withholding taxes to the employing entity of such holder. Upon the vesting of
the EWS Restricted Shares, EWS shall be solely responsible for the settlement of
all EWS Restricted Shares, regardless of the holder thereof, and for ensuring
the satisfaction of all applicable tax withholding requirements on behalf of the
employing entity of such holder and for ensuring the remittance of such
withholding taxes to the employing entity of such holder.
     SECTION 7.04. Treatment of Outstanding EWS Restricted Share Units.
          (a) Old EWS Restricted Share Units held by SNI Participants. As
determined by the EWS Committee in its sole discretion pursuant to its authority
under the applicable EWS Share Plan and subject to the specific provisions of
the governing award agreement, each SNI Participant that holds Old EWS
Restricted Share Units as of the Distribution Date shall receive such number of
SNI Restricted Share Units as equals the number of SNI Common Shares to which
the individual would be entitled had the EWS Restricted Share Units represented
actual EWS Common Shares as of the Record Date. Thereafter, the Old EWS
Restricted Share Units held as of the Distribution Date by SNI Participants
shall be converted into New SNI Restricted Share Units; provided, however, that
from and after the Distribution Date the number of SNI Restricted Share Units
held by the participant as a result of the conversion shall equal the product
obtained by multiplying (i) the number of Old EWS Restricted Share

24



--------------------------------------------------------------------------------



 



Units outstanding immediately prior to the Distribution Date, by (ii) the
quotient obtained by dividing (x) the EWS Ratio, by (y) the SNI Ratio.
          (b) Restricted Share Units Terms and Conditions. Except as provided
above, the terms and conditions applicable to each SNI Restricted Share Unit
shall be substantially similar to the terms and conditions applicable to the
corresponding Old EWS Restricted Share Unit, including the restrictions and the
terms and conditions relating to vesting, payment and methods of tax withholding
(as set forth in the applicable plan, award agreement or in the holder’s then
applicable employment agreement). The SNI Restricted Share Units shall be issued
under and governed by the terms of the SNI Share Plan.
     SECTION 7.05. Treatment of EWS Phantom Stock Units.
          (a) EWS Phantom Stock Units Held by EWS Directors. Each EWS Director
that holds EWS Phantom Stock Units as of the Distribution Date shall receive
such number of SNI Phantom Stock Units as equals the number of SNI Common Shares
to which the individual would be entitled had the EWS Phantom Stock Units
represented actual EWS Common Shares as of the Record Date.
          (b) EWS Phantom Stock Units held by SNI Directors. Each SNI Director
that holds EWS Phantom Stock Units as of the Distribution Date shall receive
such number of SNI Phantom Stock Units as equals the number of SNI Common Shares
to which the individual would be entitled had the EWS Phantom Stock Units
represented actual EWS Common Shares as of the Record Date. Thereafter, the EWS
Phantom Stock Units held by a SNI Director shall be converted into SNI Phantom
Stock Units; provided, however, that from and after the Distribution Date the
number of SNI Phantom Stock Units held by the individual as a result of the
conversion shall equal the product obtained by multiplying (i) the number of EWS
Phantom Stock Units held by a SNI Director immediately prior to the Distribution
Date, by (ii) the quotient obtained by dividing (x) the EWS Ratio, by (y) the
SNI Ratio.
          (c) EWS Phantom Stock Units held by Joint EWS/SNI Directors. The EWS
Phantom Stock Units held by a Joint EWS/SNI Director as of the Distribution Date
shall be treated as follows: (i) one-half of the EWS Phantom Stock Units shall
be adjusted as provided in Section 7.05(a), and (ii) one-half of the EWS Phantom
Stock Units shall be converted as provided in Section 7.05(b).
          (d) Settlement of Units. The Phantom Stock Units shall be governed by
and paid in accordance with the terms of the applicable EWS Deferred
Compensation Plan or SNI Deferred Compensation Plan. Notwithstanding the
foregoing and Section 6.01(b), any SNI Phantom Stock Units credited under an EWS
Deferred Compensation Plan on behalf of any individual shall be paid in cash in
lieu of SNI Common Shares (notwithstanding any distribution election to the
contrary).
     SECTION 7.06. Cooperation. Each of the Parties shall establish an
appropriate administration system in order to handle in an orderly manner
exercises of New EWS Options and SNI Options and the settlement of EWS
Restricted Shares, SNI Restricted Shares, EWS Restricted Share Units, SNI
Restricted Share Units, EWS Phantom Stock Units and the SNI Phantom Stock Units.
Each of the Parties will work together to unify and consolidate all indicative
data and payroll and employment information on regular timetables and make
certain that each applicable entity’s data and records in respect of such awards
are correct and updated on a timely basis. The foregoing shall include
employment status and information required for tax withholding/remittance,
compliance with trading windows and compliance with the requirements of the
Securities Exchange Act of 1934 and other applicable Laws.
     SECTION 7.07. SEC Registration. The Parties mutually agree to use
commercially reasonable efforts to maintain effective registration statements
with the Securities and Exchange Commission with respect to the long-term
incentive awards described in this Article VII and the employee stock purchase

25



--------------------------------------------------------------------------------



 



plans described in Section 8.04, to the extent any such registration statement
is required by applicable Law.
     SECTION 7.08. Savings Clause. The Parties hereby acknowledge that the
provisions of this Article VII are intended to achieve certain tax, legal and
accounting objectives and, in the event such objectives are not achieved, the
Parties agree to negotiate in good faith regarding such other actions that may
be necessary or appropriate to achieve such objectives.
ARTICLE VIII
ADDITIONAL COMPENSATION MATTERS
     SECTION 8.01. Incentive Awards.
          (a) EWS Incentive Awards. Except as otherwise provided in
Section 6.01, effective as of the Distribution Date, EWS shall assume or retain,
as applicable, responsibilities for all Liabilities, and fully perform, pay and
discharge, all Liabilities, when such Liabilities become due, relating to any
incentive awards established under The E. W. Scripps Company Executive Bonus
Plan (or the comparable non-executive annual incentive plan maintained by EWS)
that any EWS Participant or SNI Participant is eligible to receive with respect
to any performance period that ends on or before the Distribution Date and,
effective as of the Distribution Date, SNI shall have no obligations with
respect to any such annual incentive awards; provided that with respect to SNI
Participants: (i) EWS shall determine the amount of such annual incentive awards
earned by the SNI Participants, which awards shall be determined without regard
to any discretionary adjustments that have the effect of reducing the amount of
the incentive award (other than discretionary adjustments applicable to all
similarly-situated EWS Participants), and (ii) such annual incentive awards
shall be paid by EWS to the SNI Participants within 75 days after the
Distribution Date. Moreover, EWS acknowledges and agrees that, except as
otherwise provided herein, it shall have full responsibility with respect to any
Liabilities and the payment or performance of any obligations arising out of or
relating to any incentive, commission or other similar compensatory arrangement
previously provided by any member of the EWS Group or SNI Group to any EWS
Participant.
          (b) SNI Incentive Awards. SNI acknowledges and agrees that, except as
otherwise provided herein, it shall have full responsibility with respect to any
Liabilities and the payment or performance of any obligations arising out of or
relating to any incentive, commission or other similar compensatory arrangement
previously provided by any member of the EWS Group or SNI Group to any SNI
Participant.
          (c) Establishment of SNI Annual Incentive Plan. Effective as of the
Distribution Date, SNI shall have adopted or cause to be adopted an annual
incentive plan that shall permit the issuance of annual incentive awards for
performance periods commencing after the Distribution Date on terms and
conditions substantially comparable to those under The E. W. Scripps Company
Executive Bonus Plan as in effect on the Distribution Date, provided that the
incentive opportunities and performance criteria shall be established in the
sole discretion of the SNI Board of Directors or appropriate committee thereof.
SNI shall have full responsibility with respect to any Liabilities and the
payment or performance of any obligations arising out of or relating to its
annual incentive plan.
     SECTION 8.02. Change in Control Plan.
          (a) Establishment of SNI Executive Change in Control Plan. Effective
as of the Distribution Date, SNI shall have adopted or cause to be adopted an
Executive Change in Control Plan that provides benefits substantially comparable
to the benefits provided under the Scripps Senior Executive Change in Control
Plan, as in effect on February 1, 2008.

26



--------------------------------------------------------------------------------



 



          (b) Participation. As of the Distribution Date, SNI Employees shall
cease to be eligible to participate in the Scripps Senior Executive Change in
Control Plan and SNI shall cause such employees to commence participation in the
Scripps Networks Interactive, Inc. Executive Change in Control Plan on terms and
conditions substantially comparable to those under the Scripps Senior Executive
Change in Control Plan as in effect on February 1, 2008, provided that the
termination pay multiples shall be established in the sole discretion of the SNI
Board of Directors or appropriate committee thereof. SNI shall have no
obligations with respect to the Scripps Senior Executive Change in Control Plan,
as it may be amended from time to time.
     SECTION 8.03. Individual Arrangements.
          (a) EWS Individual Arrangements. EWS acknowledges and agrees that,
except as otherwise provided herein, it shall have full responsibility with
respect to any Liabilities and the payment or performance of any obligations
arising out of or relating to any employment, consulting, non-competition,
retention or other compensatory arrangement previously provided by any member of
the EWS Group or SNI Group to any EWS Participant.
          (b) SNI Individual Arrangements. SNI acknowledges and agrees that,
except as otherwise provided herein, it shall have full responsibility with
respect to any Liabilities and the payment or performance of any obligations
arising out of or relating to any employment, consulting, non-competition,
retention or other compensatory arrangement previously provided by any member of
the EWS Group or SNI Group to any SNI Participant.
          (c) Effect of the Separation on Severance. The Parties acknowledge and
agree that the transactions contemplated by the Separation Agreement will not
constitute a termination of employment of any SNI Participant for purposes of
any policy, plan, program or agreement of EWS or SNI or any member of the EWS
Group or SNI Group that provides for the payment of severance, separation pay,
salary continuation or similar benefits in the event of a termination of
employment.
     SECTION 8.04. Employee Stock Purchase Plan. As of the Distribution Date,
SNI Employees shall cease to be eligible to participate in The E. W. Scripps
Company Employee Stock Purchase Plan. SNI has established the Scripps Networks
Interactive, Inc. Employee Stock Purchase Plan, the terms and conditions of
which may be amended from time to time. The Scripps Networks Interactive, Inc.
Employee Stock Purchase Plan shall not be considered a “mirror” or a successor
plan to The E. W. Scripps Company Employee Stock Purchase Plan. Participation in
the Scripps Networks Interactive, Inc. Employee Stock Purchase Plan shall be
subject to the terms and conditions of such plan and any new elections made with
respect to such plan. Participants’ elections and other terms of participation
in The E. W. Scripps Company Employee Stock Purchase Plan shall not be
transferred or carried over to the Scripps Networks Interactive, Inc. Employee
Stock Purchase Plan. Notwithstanding the foregoing, the accounts of the SNI
Employees under The E. W. Scripps Company Employee Stock Purchase Plan as of the
Distribution Date shall remain under The E. W. Scripps Company Employee Stock
Purchase Plan and shall not be transferred to the Scripps Networks Interactive,
Inc. Employee Stock Purchase Plan.
     SECTION 8.05. Director Programs. Except as otherwise provided in
Section 6.01, EWS shall retain responsibility for the payment of any fees
payable in respect of service on the EWS Board of Directors that are payable but
not yet paid as of the Distribution Date, and SNI shall have no responsibility
for any such payments (to an individual who is a member of the SNI Board of
Directors as of the Distribution Date or otherwise).
     SECTION 8.06. Sections 162(m)/409A. Notwithstanding anything in this
Agreement to the contrary (including the treatment of supplemental and deferred
compensation plans, outstanding long-term incentive awards and annual incentive
awards as described herein), the Parties agree to negotiate in good faith
regarding the need for any treatment different from that otherwise provided
herein to ensure

27



--------------------------------------------------------------------------------



 



that (i) a federal income Tax deduction for the payment of such supplemental or
deferred compensation or long-term incentive award, annual incentive award or
other compensation is not limited by reason of Section 162(m) of the Code, and
(ii) the treatment of such supplemental or deferred compensation or long-term
incentive award, annual incentive award or other compensation does not cause the
imposition of a tax under Section 409A of the Code.
ARTICLE IX
WORKERS’ COMPENSATION LIABILITIES
     SECTION 9.01. Pre-Distribution Date Claims. SNI shall not assume or retain
any workers’ compensation Liability relating to, arising out of, or resulting
from any claim by a SNI Employee that results from an accident, incident or
event occurring, or from an occupational disease which becomes manifest, while
such SNI Employee was employed by any member of the EWS Group (such a claim, an
“EWS Retained Claim”). All workers’ compensation Liabilities relating to,
arising out of, or resulting from (i) any EWS Retained Claim or (ii) any claim
by an EWS Employee or Former EWS Employee that results from an accident,
incident, or event occurring, or from an occupational disease which becomes
manifest before the Distribution Date shall be retained by EWS.
     SECTION 9.02. Post-Distribution Date Claims. All workers’ compensation
Liabilities relating to, arising out of, or resulting from any claim by a SNI
Employee or Former SNI Employee that result from an accident, incident or event
occurring, or from an occupational disease which becomes manifest, on or after
the Distribution Date shall be retained by SNI. All workers’ compensation
Liabilities relating to, arising out of, or resulting from any claim by an EWS
Employee or Former EWS Employee that results from an accident, incident or event
occurring, or from an occupational disease which becomes manifest, on or after
the Distribution Date shall be retained by EWS.
     SECTION 9.03. General. For purposes of this Section 9.03, a compensable
injury shall be deemed to be sustained upon the occurrence of the event giving
rise to eligibility for workers’ compensation benefits or an occupation disease
becomes manifest, as the case may be. EWS and SNI shall cooperate in good faith
with respect to the notification to appropriate Governmental Authorities of the
Distribution and the issuance of new, or the transfer of existing, workers’
compensation insurance policies and claims handling contracts.
ARTICLE X
INDEMNIFICATION
     SECTION 10.01. Indemnification by SNI. SNI shall indemnify, defend, release
and hold harmless EWS, each member of the EWS Group and each of their respective
directors, officers and employees, and each of the heirs, executors, successors
and assigns of any of the foregoing (collectively, the “EWS Indemnified
Parties”), from and against any and all Liabilities of the EWS Indemnified
Parties relating to, arising out of or resulting from (i) any breach by SNI or
any member of the SNI Group of this Agreement or (ii) any SNI Liabilities.
     SECTION 10.02. Indemnification by EWS. EWS shall indemnify, defend, release
and hold harmless SNI, each member of the SNI Group and each of their respective
directors, officers and employees, and each of the heirs, executors, successors
and assigns of any of the foregoing (collectively, the “SNI Indemnified
Parties,” and, together with EWS Indemnified Parties, the “Indemnified
Parties”), from and against any and all Liabilities of the SNI Indemnified
Parties relating to, arising out of or resulting from any (i) breach by EWS or
any member of the EWS Group of this Agreement or (ii) any EWS Liabilities.

28



--------------------------------------------------------------------------------



 



     SECTION 10.03. Procedures for Indemnification of Third-Party Claims.
          (a) If an Indemnified Party shall receive notice of the assertion by
any Person who is not a member of the EWS Group or the SNI Group of any claim,
or of the commencement by any such Person of any Action, with respect to which
an Indemnifying Party may be obligated to provide indemnification to such
Indemnified Party pursuant to Section 10.01 or Section 10.02, or any other
Section of this Agreement or any Ancillary Agreement (collectively, a
“Third-Party Claim”), such Indemnified Party shall give such Indemnifying Party
written notice thereof within 30 days after such Indemnified Party received
notice of such Third-Party Claim. Any such notice shall describe the Third-Party
Claim in reasonable detail, including, if known, the amount of the Liability for
which indemnification may be available. Notwithstanding the foregoing, the
failure of any Indemnified Party or other Person to give notice as provided in
this Section 10.03(a) shall not relieve the related Indemnifying Party of its
obligations under this Article X, except to the extent that such Indemnifying
Party is actually prejudiced by such failure to give notice.
          (b) An Indemnifying Party may elect (but is not required) to assume
the defense of and defend, at such Indemnifying Party’s own expense and by such
Indemnifying Party’s own counsel, any Third-Party Claim. Within 30 days after
the receipt of notice from an Indemnified Party in accordance with
Section 10.03(a) (or sooner, if the nature of such Third-Party Claim so
requires), the Indemnifying Party shall notify the Indemnified Party of its
election whether the Indemnifying Party will assume responsibility for defending
such Third-Party Claim, which election shall specify any reservations or
exceptions. If, in such notice, the Indemnifying Party elects to assume the
defense of a Third-Party Claim, the Indemnified Party shall have the right to
employ separate counsel and to participate in (but not control) the defense,
compromise, or settlement thereof, but the fees and expenses of such counsel
shall be the expense solely of such Indemnified Party.
          (c) If an Indemnifying Party elects not to assume responsibility for
defending a Third-Party Claim, or fails to notify an Indemnified Party of its
election as provided in Section 10.03(b), such Indemnified Party may defend such
Third-Party Claim at the cost and expense of the Indemnifying Party; provided,
that in the event of any such failure to notify, the Indemnifying Party may
thereafter assume the defense of such Third-Party Claim upon notice to the
Indemnified Party (but the cost and expense of such Indemnified Party in
defending such Third-Party Claim incurred from the last day of the notice period
under Section 10.03(b) until such date as the Indemnifying Party shall assume
the defense of such Third-Party Claim shall be paid by the Indemnifying Party).
          (d) Unless the Indemnifying Party has failed to assume the defense of
the Third-Party Claim in accordance with the terms of this Agreement, no
Indemnified Party may settle or compromise any Third-Party Claim without the
consent of the Indemnifying Party.
          (e) The Indemnifying Party shall have the right to compromise or
settle a Third-Party Claim the defense of which it shall have assumed pursuant
to Section 10.03(b) or Section 10.03(c) and any such settlement or compromise
made or caused to be made of a Third-Party Claim in accordance with this
Article X shall be binding on the Indemnified Party, in the same manner as if a
final judgment or decree had been entered by a court of competent jurisdiction
in the amount of such settlement or compromise. Notwithstanding the foregoing
sentence, the Indemnifying Party shall not have the right to admit culpability
on behalf of the Indemnified Party and shall not compromise or settle a
Third-Party Claim unless the compromise or settlement includes, as a part
thereof, an unconditional release of the Indemnified Party from Liability with
respect to such Third-Party Claim and does not require the Indemnified Party to
make any payment that is not fully indemnified under this Agreement or to be
subject to any non-monetary remedy, in each case without the express prior
consent of the Indemnified Party (not to be unreasonably withheld or delayed).

29



--------------------------------------------------------------------------------



 



     SECTION 10.04. Additional Matters.
          (a) Any claim with respect to a Liability that does not result from a
Third-Party Claim shall be asserted by written notice given by the Indemnified
Party to the related Indemnifying Party. Such Indemnifying Party shall have a
period of 30 days after the receipt of such notice within which to respond
thereto. If such Indemnifying Party does not respond in writing within such
30-day period, such Indemnifying Party shall be deemed to have agreed to accept
responsibility to make payment. If such Indemnifying Party does not respond
within such 30-day period or rejects such claim in whole or in part, such
Indemnified Party shall be free to pursue such remedies as may be available to
such Party as contemplated by this Agreement.
          (b) In the event of payment by or on behalf of any Indemnifying Party
to any Indemnified Party in connection with any Third-Party Claim, such
Indemnifying Party shall be subrogated to and shall stand in the place of such
Indemnified Party as to any events or circumstances in respect of which such
Indemnified Party may have any right, defense or claim relating to such
Third-Party Claim against any claimant or plaintiff asserting such Third-Party
Claim or against any other Person. Such Indemnified Party shall cooperate with
such Indemnifying Party in a reasonable manner, and at the cost and expense of
such Indemnifying Party, in prosecuting any subrogated right, defense or claim.
          (c) In the event of an Action in which the Indemnifying Party is not a
named defendant, if either the Indemnified Party or Indemnifying Party shall so
request, the Parties shall endeavor to substitute the Indemnifying Party for the
named defendant, if at all practicable. If such substitution or addition cannot
be achieved for any reason or is not requested, the named defendant shall allow
the Indemnifying Party to manage the Action as set forth in this Article X.
     SECTION 10.05. Contribution. In the event that the foregoing indemnity is
unenforceable under applicable laws, the Party from whom such indemnity is
sought agrees to contribute, in accordance with this Section 10.05, to cover any
Liabilities for which such indemnity is sought. For such Liabilities referred to
in Section 10.01 or Section 10.02, as the case may be, the Party from which
indemnity is sought shall contribute in such proportion as is appropriate to
reflect the relative benefits received (or anticipated to be received) by the
respective Parties. For any other Liabilities, and if the allocation provided by
the immediately preceding sentence is unavailable for any reason, the Party from
which indemnity is sought shall contribute in such proportion as is appropriate
to reflect not only such relative benefit but also the relative fault of the
Party from which indemnity is sought in connection with the conduct which
resulted in such Liabilities, as well as any other relevant equitable
considerations. The Parties agree that it would not be just and equitable if
contribution were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to above.
     SECTION 10.06. Survival of Indemnities. The rights and obligations of each
of EWS and SNI and their respective Indemnified Parties under this Article X
shall survive the sale or other transfer by any Party of any Assets or the
assignment by it of any Liabilities.
     SECTION 10.07. Remedies Cumulative. The remedies provided in this Article X
shall be cumulative and shall not preclude assertion by any Indemnified Party of
any other rights or the seeking of any and all other remedies against any
Indemnifying Party; provided, that the procedures set forth in this Article X
shall be the exclusive procedures governing any indemnity action brought under
this Agreement.

30



--------------------------------------------------------------------------------



 



ARTICLE XI
GENERAL AND ADMINISTRATIVE
     SECTION 11.01. Sharing Of Information. EWS and SNI (acting directly or
through their respective Subsidiaries or Affiliates) shall provide to the other
and their respective agents and vendors all Information as the other may
reasonably request to enable the requesting Party to administer efficiently and
accurately each of its Benefit Plans, to assist SNI in obtaining its own
insurance policies to provide benefits under SNI Benefit Plans, and to determine
the scope of, as well as fulfill, its obligations under this Agreement;
provided, however, that in the event that any Party reasonably determines that
any such provision of Information could be commercially detrimental to such
Party or any member of its Group, violate any Law or agreement to which such
Party or member of its Group is a party, or waive any attorney-client privilege
applicable to such Party or member of its Group, the Parties shall provide any
such Information and the Parties shall take all reasonable measures to comply
with the obligations pursuant to this Section 11.01 in a manner that mitigates
any such harm or consequence to the extent practicable, and the Parties agree to
cooperate with each other and take such commercially reasonable steps as may be
practicable to preserve the attorney-client privilege with respect to the
disclosure of any such Information. Such Information shall, to the extent
reasonably practicable, be provided in the format and at the times and places
requested, but in no event shall the Party providing such Information be
obligated to incur any out-of-pocket expenses not reimbursed by the Party making
such request or make such Information available outside of its normal business
hours and premises. Any Information shared or exchanged pursuant to this
Agreement shall be subject to the same confidentiality requirements set forth in
Section 7.08 of the Separation Agreement. The Parties also hereby agree to enter
into any business associate agreements that may be required for the sharing of
any Information pursuant to this Agreement to comply with the requirements of
HIPAA.
     SECTION 11.02. Reasonable Efforts/Cooperation. Each of the Parties hereto
will use its commercially reasonable efforts to promptly take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable under applicable Laws and regulations to consummate the
transactions contemplated by this Agreement, including adopting plans or plan
amendments. Each of the Parties hereto shall cooperate fully on any issue
relating to the transactions contemplated by this Agreement for which the other
Party seeks a determination letter or private letter ruling from the IRS, an
advisory opinion from the DOL or any other filing, consent or approval with
respect to or by a Governmental Authority.
     SECTION 11.03. Employer Rights. Subject to SNI’s obligations pursuant to
Section 2.03 of this Agreement, nothing in this Agreement shall prohibit SNI or
any of its Subsidiaries or Affiliates from amending, modifying or terminating
any SNI Benefit Plan at any time within its sole discretion. In addition,
nothing in this Agreement shall prohibit EWS or any of its Subsidiaries or
Affiliates from amending, modifying or terminating any EWS Benefit Plan at any
time within its sole discretion.
     SECTION 11.04. Non-Termination of Employment; No Third-Party Beneficiaries.
No provision of this Agreement or the Separation Agreement shall be construed to
create any right, or accelerate entitlement, to any compensation or benefit
whatsoever on the part of any EWS Employee or SNI Employee or other future,
present, or former employee of any member of the EWS Group or SNI Group under
any EWS Benefit Plan or SNI Benefit Plan or otherwise. Without limiting the
generality of the foregoing, except as expressly provided in this Agreement, the
occurrence of the Distribution alone shall not cause any employee to be deemed
to have incurred a termination of employment that entitles such individual to
the commencement of benefits under any of the EWS Benefit Plans. Furthermore,
this Agreement is solely for the benefit of the Parties hereto and their
respective successors and permitted assigns. Nothing in this Agreement, express
or implied, is intended to or shall confer upon any other person or persons
(including any employee or former employee of EWS or SNI or either of their
respective Subsidiaries or Affiliates or any beneficiary or dependent thereof)
any rights, benefits or

31



--------------------------------------------------------------------------------



 



remedies of any nature whatsoever under or by reason of this Agreement. No
provision in this Agreement shall modify or amend any other agreement, plan,
program, or document unless this Agreement explicitly states that the provision
“amends” that other agreement, plan, program, or document. This shall not
prevent the Parties entitled to enforce this Agreement from enforcing any
provision in this Agreement, but no other person shall be entitled to enforce
any provision in this Agreement on the grounds that it is an amendment to
another agreement, plan, program, or document unless the provision is explicitly
designated as such in this Agreement, and the person is otherwise entitled to
enforce the other agreement, plan, program, or document. If a person not
entitled to enforce this Agreement brings a lawsuit or other action to enforce
any provision in this Agreement as an amendment to another agreement, plan,
program, or document, and that provision is construed to be such an amendment
despite not being explicitly designated as one in this Agreement, that provision
in this Agreement shall be void ad initio, thereby precluding it from having any
amendatory effect. Furthermore, nothing in this Agreement is intended to confer
upon any employee or former employee of EWS, SNI or either of their respective
Subsidiaries or Affiliates any right to continued employment, or any recall or
similar rights to an individual on layoff or any type of approved leave.
     SECTION 11.05. Consent of Third Parties. If any provision of this Agreement
is dependent on the consent of any third party and such consent is withheld, the
Parties hereto shall use their reasonable best efforts to implement the
applicable provisions of this Agreement to the fullest extent practicable. If
any provision of this Agreement cannot be implemented due to the failure of such
third party to consent, the Parties hereto shall negotiate in good faith to
implement the provision in a mutually satisfactory manner.
     SECTION 11.06. Access to Employees. Following the Distribution Date, EWS
and SNI shall, or shall cause each of their respective Subsidiaries or
Affiliates to, make available to each other those of their employees who may
reasonably be needed in order to defend or prosecute any legal or administrative
action (other than a legal action between any EWS Group Member and any SNI Group
Member) to which any employee, director or Benefit Plan of the EWS Group or SNI
Group is a party and which relates to their respective Benefit Plans prior to
the Distribution Date. The Party to whom an employee is made available in
accordance with this Section 11.06 shall pay or reimburse the other Party for
all reasonable expenses that may be incurred by such employee in connection
therewith, including all reasonable travel, lodging, and meal expenses, but
excluding any amount for such employee’s time spent in connection herewith.
     SECTION 11.07. Beneficiary Designation/Release of Information/Right to
Reimbursement. To the extent permitted by applicable Law and except as otherwise
provided for in this Agreement, all beneficiary designations, authorizations for
the release of information and rights to reimbursement made by or relating to
SNI Participants under EWS Benefit Plans shall be transferred to and be in full
force and effect under the corresponding SNI Benefit Plans until such
beneficiary designations, authorizations or rights are replaced or revoked by,
or no longer apply, to the relevant SNI Participant.
     SECTION 11.08. Not a Change in Control. The Parties hereto acknowledge and
agree that the transactions contemplated by the Separation Agreement and this
Agreement do not constitute a “change in control” for purposes of any EWS
Benefit Plan or SNI Benefit Plan.
ARTICLE XII
MISCELLANEOUS
     SECTION 12.01. Effect if Distribution Does Not Occur. Notwithstanding
anything in this Agreement to the contrary, if the Separation Agreement is
terminated prior to the Distribution Date, then all actions and events that are,
under this Agreement, to be taken or occur effective immediately prior to or as
of the Distribution Date, or otherwise in connection with the Distribution,
shall not be taken or occur

32



--------------------------------------------------------------------------------



 



except to the extent specifically agreed to in writing by EWS and SNI and
neither Party shall have any Liability to the other Party under this Agreement.
     SECTION 12.02. Relationship of Parties. Nothing in this Agreement shall be
deemed or construed by the Parties or any third party as creating the
relationship of principal and agent, partnership or joint venture between the
Parties, it being understood and agreed that no provision contained herein, and
no act of the Parties, shall be deemed to create any relationship between the
Parties other than the relationship set forth herein.
     SECTION 12.03. Affiliates. Each of EWS and SNI shall cause to be performed,
and hereby guarantees the performance of, all actions, agreements and
obligations set forth in this Agreement to be performed by each of their
Subsidiaries or Affiliates, respectively.
     SECTION 12.04. Notices. All notices, requests, claims, demands and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally or by facsimile transmission or mailed (first
class postage prepaid) to the Parties at the following addresses or facsimile
numbers:
If to EWS, to:
The E.W. Scripps Company
312 Walnut Street, 28th Floor
Cincinnati, Ohio 45202
Facsimile: (513) 977-3720
Attention: Lisa A. Knutson, Senior Vice President, Human Resources
with a copy to:
The E.W. Scripps Company
312 Walnut Street, 28th Floor
Cincinnati, Ohio 45202
Facsimile: (513) 977-3042
Attention: William Appleton, Senior Vice President, General Counsel
If to SNI, to:
Scripps Networks Interactive, Inc.
312 Walnut Street, 28th Floor
Cincinnati, Ohio 45202
Facsimile: (513) 977-3921
Attention: Jennifer L. Weber, Senior Vice President, Human Resources
with a copy to:
Scripps Networks Interactive, Inc.
312 Walnut Street, 28th Floor
Cincinnati, Ohio 45202
Facsimile: (513) 977-5166
Attention: Anatolio B. Cruz III, Executive Vice President, Chief Legal Officer
and Corporate Secretary
     All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to

33



--------------------------------------------------------------------------------



 



the facsimile number as provided in this section, be deemed given upon receipt
and (iii) if delivered by mail in the manner described above to the address as
provided in this section, be deemed given upon receipt (in each case regardless
of whether such notice, request or other communication is received by any other
Person to whom a copy of such notice, request or other communication is to be
delivered pursuant to this section). Any party from time to time may change its
address, facsimile number or other information for the purpose of notices to
that party by giving notice specifying such change to the other party.
     SECTION 12.05. Entire Agreement. This Agreement, together with all exhibits
and schedules hereto, constitute the entire agreement of the parties with
respect to the subject matter hereof and shall supersede all previous
negotiations, commitments and writings with respect to such subject matter.
     SECTION 12.06. Waiver. Any term or condition of this Agreement may be
waived at any time by the Party that is entitled to the benefit thereof, but no
such waiver shall be effective unless set forth in a written instrument duly
executed by or on behalf of the Party waiving such term or condition. No waiver
by any Party of any term or condition of this Agreement, in any one or more
instances, shall be deemed or construed as a waiver of the same or any other
term or condition of this Agreement on any future occasion. All remedies, either
under this Agreement or by Law or otherwise afforded, will be cumulative and not
alternative.
     SECTION 12.07. Amendment. This Agreement may be amended, modified, waived,
supplemented or superseded, in whole or in part, only by a written instrument
signed by duly authorized signatories of the Parties.
     SECTION 12.08. Governing Law. This Agreement and any dispute arising out
of, in connection with or relating to this Agreement shall be governed by and
construed in accordance with the Laws of the State of Ohio, without giving
effect to the conflicts of laws principles thereof.
     SECTION 12.09. Submission to Jurisdiction; Waivers. To the fullest extent
permitted by applicable Law, each Party hereto (a) agrees that any claim, action
or proceeding by such Party seeking any relief whatsoever arising out of,
relating to or in connection with, this Agreement or the transactions
contemplated hereby shall be brought only in the United States District Court
for the Southern District of Ohio or any Ohio State court, in each case, located
in the County of Hamilton and not in any other State or Federal court in the
United States of America or any court in any other country, (b) agrees to submit
to the exclusive jurisdiction of such courts located in the County of Hamilton
for purposes of all legal proceedings arising out of, or in connection with,
this Agreement or the transactions contemplated hereby, (c) waives and agrees
not to assert any objection that it may now or hereafter have to the laying of
the venue of any such action brought in such a court or any claim that any such
action brought in such a court has been brought in an inconvenient forum,
(d) agrees that mailing of process or other papers in connection with any such
action or proceeding in the manner provided in Section 12.04 or any other manner
as may be permitted by Law shall be valid and sufficient service thereof and
(e) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable Law.
     SECTION 12.10. Headings. The headings used in this Agreement have been
inserted for convenience of reference only and do not define or limit the
provisions hereof.
     SECTION 12.11. Counterparts. This Agreement may be executed in any number
of counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
     SECTION 12.12. No Assignment; Binding Effect. Neither Party shall be
permitted to assign, in whole or in part, directly or indirectly, by operation
of law or otherwise, any of its rights or obligations

34



--------------------------------------------------------------------------------



 



under this Agreement without the prior written consent of the other Party and
any unauthorized assignment shall be null and void. Notwithstanding such
prohibition on assignment:
          (a) Nothing herein shall prohibit, modify or limit the ability of the
Parties to transfer or allocate Assets and Liabilities, as the case may be, to
any entity within the EWS Group or the SNI Group in connection with, or in
furtherance of, the Distribution and, to the extent that any such transfer or
allocation results in an assignment of this Agreement or any rights or
obligations hereunder, then the Parties shall make such amendments, revisions or
modifications to this Agreement as are reasonably necessary to reflect the
affect of such assignment.
          (b) Either Party may assign all, but not less than all, of its rights
or obligations under this Agreement in connection with a consolidation or merger
transaction in which such Party is not the continuing or surviving entity or the
sale by such Party of all or substantially all of its properties and assets,
provided that: (i) prior to such transaction becoming effective, the continuing,
surviving or acquiring entity shall have executed and delivered to the other
Party a written agreement, in form and substance reasonably satisfactory to the
other Party, pursuant to which such entity agrees to be bound by all of the
terms, conditions and provisions of this Agreement as if named as a “Party”
hereto and (ii) no Party shall be obligated to materially change the nature,
scope or volume of its rights or obligations under this Agreement as a result of
any such assignment.
     SECTION 12.13. Severability. If any provision of this Agreement is held to
be illegal, invalid or unenforceable under any present or future Law, the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom.
ARTICLE XIII
DISPUTE RESOLUTION
     SECTION 13.01. General. Except with respect to injunctive relief described
below, any controversy or claim arising out of or relating to this Agreement, or
the breach thereof, shall attempt to be settled first, by good faith efforts of
the Parties to reach mutual agreement, and second, if mutual agreement is not
reached to resolve the dispute, by final, binding arbitration as set out below.
     SECTION 13.02. Initiation. A Party that wishes to initiate the dispute
resolution process shall send written notice to the other Party, in accordance
with Section 12.04, with a summary of the controversy and a request to initiate
these dispute resolution procedures. Each Party shall appoint a knowledgeable,
responsible representative who has the authority to settle the dispute, to meet
and to negotiate in good faith to resolve the dispute. The discussions shall be
left to the discretion of the representatives who may utilize other alternative
dispute resolution procedures such as mediation to assist in the negotiations.
Discussions and correspondence among the representatives for purposes of these
negotiations (a) shall be treated as Information subject to the provisions of
Section 7.08 of the Separation Agreement developed for purposes of settlement,
(b) shall be exempt from discovery and production and (c) shall not be
admissible in the arbitration described above or in any lawsuit pursuant to
Rule 408 of the Federal Rules of Evidence. Documents identified in or provided
with such communications that are not prepared for purposes of the negotiations
are not so exempted and may, if otherwise admissible, be admitted in evidence in
the arbitration or lawsuit. The Parties agree to pursue resolution under this
subsection for a minimum of 30 calendar days before requesting arbitration.
     SECTION 13.03. Arbitration Request. If the dispute is not resolved under
the preceding subsection within 30 calendar days of the initial written notice,
either Party may demand arbitration by sending written notice to the other
Party. The Parties shall promptly submit the dispute to the American Arbitration
Association for resolution by a single neutral arbitrator acceptable to both
Parties, as selected under the rules of the American Arbitration Association.
The dispute shall then be administered

35



--------------------------------------------------------------------------------



 



according to the American Arbitration Association’s Commercial Arbitration
Rules, with the following modifications: (i) the arbitration shall be held in a
location mutually acceptable to the Parties, and, if the Parties do not agree,
the location shall be Cincinnati, Ohio; (ii) the arbitrator shall be licensed to
practice law; (iii) the arbitrator shall conduct the arbitration as if it were a
bench trial and shall use, apply and enforce the Federal Rules of Evidence and
Federal Rules of Civil Procedure; (iv) except for breaches related to
Information subject to Section 11.01, the arbitrator shall have no power or
authority to make any award that provides for consequential, punitive or
exemplary damages or extend the term hereof; (v) the arbitrator shall control
the scheduling so that the hearing is completed no later than 30 calendar days
after the date of the demand for arbitration; and (vi) the arbitrator’s decision
shall be given within five calendar days thereafter in summary form that states
the award, without written decision, which decision shall follow the plain
meaning of this Agreement, and in the event of any ambiguity, the intent of the
Parties. Judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction over the Parties. Each Party to the dispute shall bear
its own expenses arising out of the arbitration, except that the Parties shall
share the expenses of the facilities to conduct the arbitration and the fees of
the arbitrator equally.
     SECTION 13.04. Injunctive Relief. The foregoing notwithstanding, each Party
shall have the right to seek injunctive relief in an applicable court of law or
equity to preserve the status quo pending resolution of the dispute and enforce
any decision relating to the resolution of the dispute.
[signature page follows]

36



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed as of the date first above written.

            THE E.W. SCRIPPS COMPANY
      By:   /s/ Richard A. Boehne         Richard A. Boehne, President and Chief
Executive Officer  

            SCRIPPS NETWORKS INTERACTIVE, INC.
      By:   /s/ Joseph G. NeCastro         Joseph G. NeCastro, Executive Vice
President and       Chief Financial Officer     

37